

EXHIBIT 10.1




Published Transaction CUSIP Number: 03820KAH0
Published Revolver CUSIP Number: 03820KAJ6
Published Term Loan CUSIP Number: 03820KAK3




CREDIT AGREEMENT




among




APPLIED INDUSTRIAL TECHNOLOGIES, INC.
as Borrower


THE LENDERS NAMED HEREIN
as Lenders


and


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender


KEYBANC CAPITAL MARKETS, INC.
as Joint Lead Arranger and Sole Book Runner


U.S. BANK NATIONAL ASSOCIATION
PNC BANK, NATIONAL ASSOCIATION
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Co-Syndication Agents


BRANCH BANKING AND TRUST COMPANY
FIFTH THIRD BANK
as Joint Lead Arrangers and Co-Documentation Agents




____________________


dated as of
January 31, 2018
_____________________









--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I.
DEFINITIONS
1


Section 1.1.
Definitions
1


Section 1.2.
Accounting Terms
30


Section 1.3.
Terms Generally
31


Section 1.4.
Rates
31


 
 
 
ARTICLE II.
AMOUNT AND TERMS OF CREDIT
31


Section 2.1.
Amount and Nature of Credit
31


Section 2.2.
Revolving Credit Commitment
32


Section 2.3.
Term Loan Commitment
38


Section 2.4.
Interest
38


Section 2.5.
Evidence of Indebtedness
40


Section 2.6.
Notice of Loans and Credit Events; Funding of Loans
41


Section 2.7.
Payment on Loans and Other Obligations
42


Section 2.8.
Prepayment
43


Section 2.9.
Facility and Other Fees
44


Section 2.10.
Modifications to Commitments
44


Section 2.11.
Computation of Interest and Fees
46


Section 2.12.
Mandatory Payments
46


Section 2.13.
Cash Collateral
48


Section 2.14.
Addition of a Borrower
49


Section 2.15.
Extension of Term Loan Maturity Date or Commitment Period
50


 
 
 
ARTICLE III.
ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES
51


Section 3.1.
Requirements of Law
51


Section 3.2.
Taxes
52


Section 3.3.
Funding Losses
57


Section 3.4.
Eurodollar Rate Lending Unlawful; Inability to Determine Rate
58


Section 3.5.
Change of Lending Office
59


Section 3.6.
Replacement of Lenders
59


Section 3.7.
Discretion of Lenders as to Manner of Funding
60


 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT
60


Section 4.1.
Conditions to Each Credit Event
60


Section 4.2.
Conditions to the First Credit Event
60


 
 
 
ARTICLE V.
COVENANTS
62


Section 5.1.
Insurance
62


Section 5.2.
Money Obligations
63


Section 5.3.
Financial Statements and Information
63


Section 5.4.
Financial Records
64


Section 5.5.
Franchises; Change in Business
64


Section 5.6.
ERISA Pension and Benefit Plan Compliance
64


Section 5.7.
Financial Covenants
65


Section 5.8.
Borrowing
65


Section 5.9.
Liens
66






--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


Section 5.10.
Regulations T, U and X
68


Section 5.11.
Investments, Loans and Guaranties
68


Section 5.12.
Merger and Sale of Assets
70


Section 5.13.
Acquisitions
71


Section 5.14.
Notice
71


Section 5.15.
Restricted Payments
72


Section 5.16.
Environmental Compliance
72


Section 5.17.
Affiliate Transactions
72


Section 5.18.
Use of Proceeds
73


Section 5.19.
Corporate Names
73


Section 5.20.
Subsidiary Guaranties
73


Section 5.21.
Guaranties Under Senior Unsecured Indebtedness
74


Section 5.22.
Further Assurances
74


 
 
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
75


Section 6.1.
Corporate Existence; Subsidiaries; Foreign Qualifications
75


Section 6.2.
Corporate Authority
75


Section 6.3.
Compliance with Laws and Contracts
75


Section 6.4.
Litigation and Administrative Proceedings
76


Section 6.5.
Title to Assets
76


Section 6.6.
Liens and Security Interests
76


Section 6.7.
Tax Returns
76


Section 6.8.
Environmental Laws
77


Section 6.9.
Continued Business
77


Section 6.10.
Employee Benefits Plans
77


Section 6.11.
Consents or Approvals
78


Section 6.12.
Solvency
78


Section 6.13.
Financial Statements
78


Section 6.14.
Regulations; Investment Company Act
78


Section 6.15.
Material Agreements
79


Section 6.16.
Intellectual Property
79


Section 6.17.
Insurance
79


Section 6.18.
Accurate and Complete Statements
79


Section 6.19.
Defaults
79


 
 
 
ARTICLE VII.
EVENTS OF DEFAULT
79


Section 7.1.
Payments
79


Section 7.2.
Special Covenants
80


Section 7.3.
Other Covenants
80


Section 7.4.
Representations and Warranties
80


Section 7.5.
Cross Default
80


Section 7.6.
ERISA Default
80


Section 7.7.
Change in Control
80


Section 7.8.
Money Judgment
80


Section 7.9.
Validity of Loan Documents
80


Section 7.10.
Solvency
81






--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


 
 
 
ARTICLE VIII.
REMEDIES UPON DEFAULT
81


Section 8.1.
Optional Defaults
81


Section 8.2.
Automatic Defaults
82


Section 8.3.
Letters of Credit
82


Section 8.4.
Offsets
82


Section 8.5.
Equalization Provisions
83


Section 8.6.
Other Remedies
84


Section 8.7.
Application of Proceeds
84


 
 
 
ARTICLE IX.
THE ADMINISTRATIVE AGENT
85


Section 9.1.
Appointment and Authorization
85


Section 9.2.
Note Holders
86


Section 9.3.
Consultation with Counsel
86


Section 9.4.
Documents
86


Section 9.5.
Administrative Agent and Affiliates
86


Section 9.6.
Knowledge or Notice of Default
87


Section 9.7.
Action by Administrative Agent
87


Section 9.8.
Release of Guarantor of Payment
87


Section 9.9.
Delegation of Duties
87


Section 9.10.
Indemnification of Administrative Agent
88


Section 9.11.
Successor Administrative Agent
88


Section 9.12.
Issuing Lender
88


Section 9.13.
Swing Line Lender
89


Section 9.14.
Administrative Agent May File Proofs of Claim
89


Section 9.15.
No Reliance on Administrative Agent's Customer Identification Program
89


Section 9.16.
Other Agents
90


Section 9.17.
Platform
90


 
 
 
ARTICLE X.
MISCELLAENOUS
90


Section 10.1.
Lenders' Independent Investigation
90


Section 10.2.
No Waiver; Cumulative Remedies
91


Section 10.3.
Amendments, Waivers and Consents
91


Section 10.4.
Notices
93


Section 10.5.
Costs, Expenses and Documentary Taxes
93


Section 10.6.
Indemnification
94


Section 10.7.
Obligations Several; No Fiduciary Obligations
94


Section 10.8.
Execution in Counterparts
94


Section 10.9.
Successors and Assigns
94


Section 10.10.
Defaulting Lenders
99


Section 10.11.
Patriot Act Notice
102


Section 10.12.
Severability of Provisions; Captions; Attachments
102


Section 10.13.
Investment Purpose
102


Section 10.14.
Entire Agreement
103


Section 10.15.
Confidentiality
103


Section 10.16.
Limitations on Liability of the Issuing Lender
103






--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


Section 10.17.
General Limitation of Liability
104


Section 10.18.
No Duty
104


Section 10.19.
Legal Representation of Parties
104


Section 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
105


Section 10.21.
Governing Law; Submission to Jurisdiction
105



Jury Trial Waiver
Signature Page 1
 
 
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Swing Line Note
Exhibit C
Form of Term Note
Exhibit D
Form of Notice of Loan
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Assignment and Assumption Agreement
Exhibit G-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U. S. Federal Income Tax Purposes)
Exhibit G-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
 
Schedule 1
Commitments of Lenders
Schedule 2
Guarantors of Payment
Schedule 2.2
Existing Letters of Credit
Schedule 5.9
Liens
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualifications
Schedule 6.4
Litigation and Administrative Proceedings
Schedule 6.10
Employee Benefits Plans
Schedule 6.15
Material Agreements
 
 
 
 
 
 








--------------------------------------------------------------------------------





This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 31st day of
January, 2018 among:


(a)    APPLIED INDUSTRIAL TECHNOLOGIES, INC., an Ohio corporation (the
“Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible Assignee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b) or 10.9 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.


“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.10(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.




1

--------------------------------------------------------------------------------




“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent Parties” means that term as defined in Section 9.17(b) hereof.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd 1, et seq.), as amended,
and the rules and regulations thereunder).


“Applicable Commitment Percentage” means, for each Lender:


(a)    with respect to the Revolving Credit Commitment, the percentage, if any,
set forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 10.9 hereof; and


2

--------------------------------------------------------------------------------






(b)    with respect to the Term Loan Commitment (or the Term Loan if the Term
Loan Commitment is no longer in effect), the percentage, if any, set forth
opposite such Lender’s name under the column headed “Term Loan Commitment
Percentage”, as set forth on Schedule 1 hereto, subject to assignments of
interests pursuant to Section 10.9 hereof.


“Applicable Debt” means:


(a)    with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and


(b)    with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Term Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on the Term Loan, (ii) each extension, renewal or
refinancing of the foregoing in whole or in part, (iii) all prepayment and other
fees and amounts payable hereunder in connection with the Term Loan Commitment,
and (iv) all Related Expenses incurred in connection with the foregoing.


“Applicable Facility Fee Rate” means:


(a)    for the period from the Closing Date through May 31, 2018, twenty (20.00)
basis points; and


(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2018, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Leverage Ratio
Applicable Facility Fee Rate
Greater than or equal to 3.50 to 1.00
20.00 basis points
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
17.50 basis points
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
15.00 basis points
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
12.50 basis points
Less than 1.25 to 1.00
10.00 basis points





3

--------------------------------------------------------------------------------




The first date on which the Applicable Facility Fee Rate is subject to change is
June 1, 2018. From and after June 1, 2018, changes to the Applicable Facility
Fee Rate shall be effective on the first day of each calendar month following
the date upon which the Administrative Agent should have received, pursuant to
Section 5.3(a) and (b) hereof, the Consolidated financial statements of the
Companies. The above pricing matrix does not modify or waive, in any respect,
the requirements of Section 5.7 hereof, the rights of the Administrative Agent
and the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VII and VIII hereof.
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Facility Fee Rate shall be the highest rate per annum
indicated in the above pricing grid regardless of the Leverage Ratio at such
time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a different Applicable Facility Fee Rate
for any period (an “Applicable Facility Fee Period”) than the Applicable
Facility Fee Rate applied for such Applicable Facility Fee Period, then (A) if
the recalculated Applicable Facility Fee Rate is higher for such Applicable
Facility Fee Period, (1) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Facility Fee Period, (2) the Applicable Facility Fee Rate shall be determined
based on such corrected Compliance Certificate, and (3) the Borrower shall
promptly pay to the Administrative Agent, for the pro rata benefit of the
Lenders, the accrued additional fees owing as a result of such increased
Applicable Facility Fee Rate for such Applicable Facility Fee Period, and (B) if
the recalculated Applicable Facility Fee Rate is lower for such Applicable
Facility Fee Period, neither the Administrative Agent nor any Lender shall have
any obligation to repay any fees to the Borrower; provided that, if such
inaccuracy affects more than one Applicable Facility Fee Period, and the
recalculated Applicable Facility Fee Rate is higher in one or more such
Applicable Facility Fee Periods and lower in one or more such Applicable
Facility Fee Periods, then the amount payable by the Borrower pursuant to this
subpart (B) with respect to all such affected Applicable Facility Fee Periods
shall be based on the excess, if any, of the recalculated Applicable Facility
Fee Rates for all such affected Applicable Facility Fee Periods over the amounts
actually paid for such Applicable Facility Fee Periods.


“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.


“Applicable Margin” means:


(a)    for the period from the Closing Date through May 31, 2018, (i) one
hundred eighty (180.00) basis points for Revolving Loans that are Eurodollar
Loans, (ii) eighty (80.00) basis points for Revolving Loans that are Base Rate
Loans, (iii) two hundred (200.00) basis points for portions of the Term Loan
that are Eurodollar Loans, and (iv) one hundred (100.00) basis points for
portions of the Term Loan that are Base Rate Loans; and


4

--------------------------------------------------------------------------------






(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2018, the number of basis points (depending
upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period, and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:


Leverage Ratio
Applicable Basis Points for Revolving Loans
that are Eurodollar Loans
Applicable Basis Points for Revolving Loans
that are
Base Rate Loans
Applicable Basis Points for Portions of the
Term Loan
that are Eurodollar Loans
Applicable Basis Points for Portions of the
Term Loan that are
Base Rate Loans
Greater than or equal to 3.50 to 1.00
180.00
80.00
200.00
100.00
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
157.50
57.50
175.00
75.00
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
135.00
35.00
150.00
50.00
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
112.50
12.50
125.00
25.00
Less than 1.25 to 1.00
90.00
0.00
100.00
0.00



The first date on which the Applicable Margin is subject to change is June 1,
2018. From and after June 1, 2018, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of the Companies. The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrower shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section
5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a different Applicable Margin for any period (an “Applicable
Margin Period”) than the Applicable Margin applied for such Applicable Margin
Period, then (A) if the recalculated Applicable Margin


5

--------------------------------------------------------------------------------




is higher for such Applicable Margin Period, (1) the Borrower shall promptly
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Margin Period, (2) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (3) the Borrower shall promptly pay
to the Administrative Agent, for the pro rata benefit of the Lenders, the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Margin Period, and (B) if the recalculated Applicable
Margin is lower for such Applicable Margin Period, neither the Administrative
Agent nor any Lender shall have any obligation to repay any interest to the
Borrower; provided that, if such inaccuracy affects more than one Applicable
Margin Period, and the recalculated Applicable Margin is higher in one or more
such Applicable Margin Periods and lower in one or more such Applicable Margin
Periods, then the amount payable by the Borrower pursuant to this subpart (B)
with respect to all such affected Applicable Margin Periods shall be based on
the excess, if any, of the recalculated Applicable Margins for all such affected
Applicable Margin Periods over the amounts actually paid for such Applicable
Margin Periods.


“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.


“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.9 hereof), and accepted by the Administrative
Agent, in substantially the form of the attached Exhibit F, or any other form
approved by the Administrative Agent.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a


6

--------------------------------------------------------------------------------




period of one month (or, if such day is not a Business Day, such rate as
calculated on the most recent Business Day). Any change in the Base Rate shall
be effective immediately from and after such change in the Base Rate.
Notwithstanding the foregoing, if at any time the Base Rate as determined above
is less than zero, it shall be deemed to be zero for purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrower Investment Policy” means the investment policy of the Borrower
provided to the Administrative Agent and the Lenders prior to the Closing Date,
as the same may be amended by the Borrower from time to time with prior written
notice to the Administrative Agent and the Lenders.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to deposit into a cash collateral account maintained
with (or on behalf of) the Administrative Agent, and under the sole dominion and
control of the Administrative Agent, or to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Lender, as collateral
for any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, cash or deposit
account balances, or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. For the purposes of this Agreement, “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.




7

--------------------------------------------------------------------------------




“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than thirty-three percent (33%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) above that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii) above
that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or


(c)    the occurrence of a change in control, or other term of similar import
used therein, as defined in any Material Indebtedness Agreement.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


8

--------------------------------------------------------------------------------






“Commitment” means the obligation hereunder of the Lenders, (a) during the
Commitment Period, to make Revolving Loans and to participate in Swing Loans and
the issuance of Letters of Credit pursuant to the Revolving Credit Commitment,
and (b) to make the Term Loan pursuant to the Term Loan Commitment; up to the
Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is thirty (30) days prior to the last day of the Commitment Period.


“Commitment Period” means the period from the Closing Date to January 30, 2023,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Communications” means, that term as defined in Section 9.17(b) hereof.


“Companies” means the Borrower and all Subsidiaries.


“Company” means the Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.


“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than any Company that is not, to the best knowledge of the Administrative
Agent or such Lender, acting in violation of a confidentiality agreement with a
Company or is not otherwise prohibited from disclosing the information to the
Administrative Agent or such Lender.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consideration” means, in connection with an Acquisition (or Disposition), the
aggregate consideration paid or to be paid, including borrowed funds, cash,
deferred payments, the issuance of securities or notes, the assumption or
incurring of liabilities (direct or contingent), the payment of consulting fees
or fees for a covenant not to compete and any other consideration paid or to be
paid for such Acquisition (or Disposition).




9

--------------------------------------------------------------------------------




“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:


(a)    Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of:


(i)    Consolidated Interest Expense, including, to the extent not already
captured therein, (a) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and (b) any commissions, discounts, yield and other fees and
charges (including any interest expense) related to any securitization facility
permitted under this Agreement;


(ii)    Consolidated Income Tax Expense;


(iii)    Consolidated Depreciation and Amortization Charges;


(iv)    to the extent that the Borrower expenses such charges, Consolidated
stock option expenses up to an aggregate amount of Five Million Dollars
($5,000,000) per fiscal year of the Borrower;


(v)    expenses (to the extent reasonably documented) in connection with the
Transactions incurred or expensed no later than four months after the Closing
Date in an aggregate amount not to exceed Twenty Million Dollars ($20,000,000);


(vi)    prepayment premiums, make-whole amounts and similar costs (if any) paid
on account of the refinancing of (A) the Borrower’s senior notes existing as of
the Closing Date, and (B) other Indebtedness existing as of the Closing Date in
connection with the Transaction;


(vii)    for the fiscal quarters of the Borrower ending March 31, 2018, June 30,
2018, September 30, 2018 and December 31, 2018, the full pro forma “run rate”
cost savings and synergies (collectively, “Expected Cost Savings”) (net of
actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower, as certified by an
Authorized Officer of the Borrower in the Compliance Certificate required by
Section 5.3(e) to be delivered in connection with the financial


10

--------------------------------------------------------------------------------




statements for such period) related to the Transactions, prior to, on or after
the Closing Date; provided that (A) substantial steps toward the action
necessary to realize such Expected Cost Savings are taken or expected to be
taken within twelve (12) months after the Closing Date, and (B) the aggregate
amount of all such Expected Cost Savings added back in reliance on this subpart
(vii) shall not exceed an amount equal to Ten Million Dollars ($10,000,000) for
all periods;


(viii)    non-capitalized transaction fees and expenses relating to the
integration of FCX during the fiscal years of the Borrower ending June 30, 2018,
June 30, 2019 and June 30, 2020, in an aggregate amount not to exceed Ten
Million Dollars ($10,000,000) for all periods;


(ix)     other amounts for items similar to the categories set forth in the
foregoing subparts (vii) and (viii) incurred in connection with a material
Acquisition, in each case as agreed to by the Administrative Agent in its
commercially reasonable discretion;


(x)    all other non-cash charges and related tax effects thereon (excluding any
such non-cash charge to the extent it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period);


(xi)    unusual, non-recurring or extraordinary losses or charges and related
tax effects thereon, in an aggregate amount not to exceed five percent (5%) of
Consolidated EBITDA as calculated pursuant to this definition without reference
to this clause (xi); and


(xii)    indemnification or insurance payments (not already included in
Consolidated Net Earnings) received in cash by a Company from third parties for
charges, losses, expenses (including litigation expenses, fees and charges) or
write offs that previously reduced Consolidated Net Earnings and were never
added back to Consolidated EBITDA; minus


(b)     to the extent included in Consolidated Net Earnings for such period,
non-cash gains and related tax effects thereon, and unusual, non-recurring or
extraordinary gains and related tax effects thereon;


provided that, for any period during which (1) an Acquisition is made pursuant
to Section 5.13 hereof with Consideration in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000) or (2) a Disposition with Consideration in excess
of Two Million Five Hundred Thousand Dollars ($2,500,000) occurs, Consolidated
EBITDA shall be recalculated to include (or exclude, as applicable) the “EBITDA”
of the acquired company or attributable to the disposed assets (in each case,
with appropriate pro forma adjustments acceptable to the Administrative Agent
and calculated on the same basis as set forth in this definition).


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Borrower, as determined on a
Consolidated basis.


11

--------------------------------------------------------------------------------






“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.


“Consolidated Total Assets” means, at any date, an amount equal to the total
assets of the Borrower, as determined on a Consolidated basis.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Party” means the Borrower, and any Subsidiary or other Affiliate of the
Borrower that is a Guarantor of Payment.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing, or cured to the satisfaction
of the Administrative Agent prior to becoming an actual Event of Default.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means, subject to Section 10.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans


12

--------------------------------------------------------------------------------




were required to be funded hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations under this
Agreement, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this subpart (c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender, or any direct or indirect
parent company thereof, by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of subparts (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
10.10(b) hereof) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swing Line Lender and each Lender.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Disposition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in the transfer or other
disposition of (a) in excess of fifty percent (50%) of the stock (or other
equity interest) or (b) all or substantially all of the assets of any Company,
or any business unit or division of any Company.


13

--------------------------------------------------------------------------------






“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Million Five Hundred Thousand Dollars ($2,500,000) and aggregate
investments by the Companies of less than Two Million Five Hundred Thousand
Dollars ($2,500,000), and (c) has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than Two
Million Five Hundred Thousand Dollars ($2,500,000).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 10.9(b)(iii) hereof).


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.




14

--------------------------------------------------------------------------------




“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 7.10 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 8.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 8.5(b)(ii)
hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a significant risk of the imposition of an excise tax
in a material amount or any other material liability on a Company or of the
imposition of a Lien on the assets of a Company; (b) the engagement by a
Controlled Group member in a non-exempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA that, in either case, could result in material liability to a
Controlled Group member; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 412(c)(4) or ERISA Section 302(c)(4); (d) the occurrence of a
Reportable Event with respect to any Pension Plan as to which 30-day notice is
required to be provided to the PBGC; (e) the withdrawal by a Controlled Group
member from a Multiemployer Plan in a “complete withdrawal” or a “partial
withdrawal” (as such terms are defined in ERISA Sections 4203 and 4205,
respectively) which results or is likely to result in a material liability to a
Company; (f) the plan actuary for a Multiemployer Plan has certified to the plan
sponsor and the Secretary of the Department of Treasury that the Multiemployer
Plan is in endangered status or critical status as defined in Section 432 of the
Code; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k) if such failure is reasonably likely to
result in a material liability; (h) the taking by the PBGC of any steps to
terminate a Pension Plan or appoint a trustee to administer a Pension Plan, or
the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan if such failure is
reasonably likely to result in a material liability; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits, and such
action or suit could reasonably be expected to have a Material Adverse Effect;
or (k) any incurrence by or any expectation of the incurrence by a Controlled
Group member of any liability for post-retirement medical benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B, except for limited benefits in connection with a severance
arrangement or benefits for retired senior executives or directors of a Company.




15

--------------------------------------------------------------------------------




“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage. Notwithstanding
the foregoing, if at any time the Eurodollar Rate as determined above is less
than zero, it shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which


16

--------------------------------------------------------------------------------




(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Sections 3.6 or 10.3(c)
hereof); or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 3.2 hereof, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto, or to such Lender immediately before it changed
its lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.2(c) hereof; and (d) any U.S. federal withholding Taxes imposed
with respect to such Recipient pursuant to FATCA.


“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.


“Extension” means that term as defined in Section 2.15(a) hereof.


“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 2.15 hereof, the Issuing Lender and the Swing Line Lender
implementing an Extension in accordance with Section 2.15 hereof.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“FCX” means FCX Group Holdings, LP, a Delaware limited partnership.


“FCX Acquisition” means the direct or indirect acquisition by the Borrower of
all of the equity interests of FCX.


“FCX Acquisition Documents” means FCX Purchase Agreement and each other contract
and agreement entered into in connection with, and delivered pursuant to, the
FCX Acquisition.


“FCX Purchase Agreement” means that certain Agreement and Plan of Merger, dated
January 8, 2018, by and among the Borrower, Fortress Merger Holding Sub LLC,
Fortress Merger Sub LP, FCX Group Holdings, LP, FCX Group GP, LLC and Harvest
Partners, LP.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date.




17

--------------------------------------------------------------------------------




“Financial Officer” means any of the following officers: chief executive
officer, president, any vice president, chief financial officer, treasurer,
assistant treasurer, controller or assistant controller. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) with respect to Letters of Credit
issued by the Issuing Lender, other than Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
(to the extent of such Defaulting Lender’s Applicable Commitment Percentage of
the Revolving Credit Commitment) made by such Swing Line Lender, other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.


“Funded Indebtedness” means, without duplication, the sum of (a) all
Indebtedness for borrowed money, (b) all Capitalized Lease Obligations, and (c)
all Indebtedness pursuant to letters of credit, synthetic lease and asset
securitizations.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


18

--------------------------------------------------------------------------------






“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall execute
and deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.
 
“Indebtedness” means, for any Company (excluding in all cases trade payables
payable in the ordinary course of business by such Company and all earn-out,
take-or-pay or similar obligations to the extent such obligation is not shown as
a liability on the balance sheet of such Person in accordance with GAAP),
without duplication, (a) all obligations to repay borrowed money, direct or
indirect, incurred, assumed, or guaranteed, (b) all obligations in respect of
the deferred purchase price of capital assets, (c) all obligations under
conditional sales or other title retention agreements, (d) the fair value (as
disclosed on the Borrower’s quarterly financial statements, prepared on a
quarterly basis and reported to the SEC in 10-Q and 10-K reports) of all
obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management or hedging device, (e) all synthetic
leases, (f) all Capitalized Lease Obligations, (g) all obligations of such
Company with respect to asset securitization financing programs to the extent
that there is recourse against such Company or such Company is liable
(contingent or otherwise) under any such program, (h) all obligations to advance
funds to, or to purchase assets, property or services from, any other Person in
order to maintain the financial condition of such Person, (i) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (j) any guaranty of any
obligation described in subparts (a) through (i) above.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the


19

--------------------------------------------------------------------------------




Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.


“IRS” means the United States Internal Revenue Service.


“Issuing Lender” means, (a) as to any Letter of Credit transaction hereunder,
the Administrative Agent as issuer of the Letter of Credit, or, in the event
that the Administrative Agent either shall be unable to issue or shall agree,
with the consent of the Borrower, that another Revolving Lender may issue, a
Letter of Credit, such other Revolving Lender as shall agree to issue the Letter
of Credit in its own name, but in each instance on behalf of the Revolving
Lenders hereunder, or (b) as to any Existing Letter of Credit, KeyBank.


“KeyBank” means KeyBank National Association, and its successors and assigns.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) one year
after its date of issuance (provided that such Letter of Credit may provide for
the renewal thereof for additional one year periods), or (b) thirty (30) days
prior to the last day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Fifty Million Dollars ($50,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters


20

--------------------------------------------------------------------------------




of Credit that have not been reimbursed by the Borrower or converted to a
Revolving Loan pursuant to Section 2.2(b)(v) hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Leverage Ratio” means, at any time, on a Consolidated basis, the ratio of (a)
Net Indebtedness (as of the end of the most recently completed fiscal quarter of
the Borrower), to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of the Borrower).


“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Borrower that meets the following criteria: (a) a Material Acquisition
Event shall have occurred during the first fiscal quarter of such period, and
(b) by no later than thirty (30) days after the last day of the first fiscal
quarter of such period, the Borrower shall have designated such period a
“Leverage Ratio Step-Up Period” pursuant to a written notification to the
Administrative Agent (and the Administrative Agent shall notify the Lenders of
such designation promptly after receipt thereof from the Borrower); provided
that (i) the designation of a Leverage Ratio Step-Up Period shall be available
to the Borrower only after the Administrative Agent and the Lenders shall have
received, with respect to each Acquisition that is a part of such Material
Acquisition Event, (A) the historical financial statements of the target entity
of such Acquisition, and (B) pro forma financial statements of the Companies
accompanied by a certificate of a Financial Officer showing pro forma compliance
with Section 5.7 hereof, both before and after (assuming implementation of the
Leverage Ratio Step-Up Period) giving effect to such Acquisition, and (ii) the
Borrower shall request no more than two such Leverage Ratio Step-Up Periods
during the Commitment Period.


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.


“Loan” means a Revolving Loan, a Swing Loan, the Term Loan or, if applicable,
any other loan made pursuant to an Additional Term Loan Facility.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, the Administrative Agent Fee Letter and the Closing Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.


“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.


“Material Acquisition Event” means the date a Credit Party completes an
Acquisition the Consideration for which is greater than or equal to Fifty
Million Dollars ($50,000,000).


21

--------------------------------------------------------------------------------






“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower, (b)
the business, assets, operations or condition (financial or otherwise) of the
Companies taken as a whole, (c) the material rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (d) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (e) the legality, validity, binding effect or enforceability
against any Credit Party of any material provision of any Loan Document to which
it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Funded
Indebtedness of any Company or the Companies equal to or in excess of the amount
of Thirty Million Dollars ($30,000,000).


“Material Recovery Determination Notice” means that term as defined in Section
2.12(c)(ii) hereof.


“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b)
hereof, the Net Proceeds received by the Companies from such loss, transfer or
taking exceeds Ten Million Dollars ($10,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof, (b)
increases pursuant to Section 2.10(b) hereof, (c) decreases of the Term Loan
(and, if applicable, any Additional Term Loan facility) by virtue of principal
payments made, and (d) assignments of interests pursuant to Section 10.9 hereof;
provided that the Maximum Amount for the Swing Line Lender shall exclude the
Swing Line Commitment (other than its pro rata share), and the Maximum Amount of
an Issuing Lender shall exclude the Letter of Credit Commitment (other than its
pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.4(e) hereof.


“Maximum Revolving Amount” means Two Hundred Fifty Million Dollars
($250,000,000), as such amount may be increased pursuant to Section 2.10(b)
hereof, or as may be decreased pursuant to Section 2.10(a) hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Net Indebtedness” means, at any time, the excess, if any, of (a) Indebtedness
of the Companies as of such date, over (b) the Unrestricted Domestic Cash Amount
as of such date;


22

--------------------------------------------------------------------------------




provided, however, that, notwithstanding the actual amount of the Unrestricted
Domestic Cash Amount, no more than Eighty Million Dollars ($80,000,000) of the
Unrestricted Domestic Cash Amount may be used to calculate Net Indebtedness.


“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or cash equivalents, including (i) any cash or
cash equivalents received in respect of any non-cash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, and (ii) in the
case of a Material Recovery Event, insurance proceeds, condemnation awards or
similar payments that are actually received, minus (b) the sum of (i) all fees
and out-of-pocket expenses paid by the Borrower and its Subsidiaries in
connection with such event (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and its Subsidiaries as a result of such event to repay Indebtedness (other than
the Loans) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or its Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) and the amount of any reserves established by the Borrower and
its Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, that are directly attributable to such event, provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction.


“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party


23

--------------------------------------------------------------------------------




pursuant to Letters of Credit; (b) each extension, renewal, consolidation or
refinancing of any of the foregoing, in whole or in part; (c) the facility and
other fees, and any prepayment fees, payable pursuant to this Agreement or any
other Loan Document; (d) all fees and charges in connection with the Letters of
Credit; and (e) every other liability, now or hereafter owing to the
Administrative Agent or any Lender by any Company pursuant to this Agreement or
any other Loan Document.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
transfer taxes, charges or similar taxes or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.


“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.


“Participant” means that term as defined in Section 10.9(d) hereof.


“Participant Register” means that term as defined in Section 10.9(d) hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).




24

--------------------------------------------------------------------------------




“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)    any loans made prior to the Closing Date by a Credit Party or a Domestic
Subsidiary to a Foreign Subsidiary;


(b)    any investments made prior to the Closing Date by a Credit Party or a
Domestic Subsidiary in a Foreign Subsidiary;


(c)    any guaranties of Indebtedness of a Foreign Subsidiary made prior to the
Closing Date by a Credit Party or a Domestic Subsidiary; and


(d)    any loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is not a Credit Party, made on
or after the Closing Date, up to the aggregate amount at any time outstanding,
for all such Foreign Subsidiaries, equal to twenty percent (20%) of Consolidated
Net Worth; provided that, (i) if any loan, investment, guaranty or letter of
credit is made for the benefit of a Foreign Subsidiary that becomes a Credit
Party after the Closing Date, the amount attributable to such loan, investment,
guaranty or letter of credit shall be excluded from the foregoing calculation,
and (ii) any loan, investment, guaranty or letter of credit made at a time when
it was permitted under this subpart (d) shall not be deemed to violate this
subpart (d) due to subsequent reductions in Consolidated Net Worth.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
or (c) the Issuing Lender.


“Register” means that term as described in Section 10.9(c) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.




25

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period, the Maximum Revolving Amount, or (ii)
after the Commitment Period, the Revolving Credit Exposure; and


(b)    the principal outstanding on the Term Loan;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders, and (B) if there shall be two or more non-affiliated
Lenders (that are not Defaulting Lenders), Required Lenders shall constitute at
least two non-affiliated Lenders.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue, and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


26

--------------------------------------------------------------------------------






“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 10.9 hereof.


“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the U.S. Department of
the Treasury’s Office of Foreign Assets Control or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Solvent” means, with respect to any Person on any date of determination, that
(a) the fair value of such Person’s assets is in excess of the total amount of
such Person’s debts, as determined in accordance with the Bankruptcy Code, (b)
the present fair saleable value of such Person’s assets is in excess of the
amount that will be required to pay such Person’s debts as such debts become
absolute and matured, (c) such Person is able to realize upon its assets and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as such liabilities mature in the normal course of business, (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond its ability to pay as such debts and liabilities mature,
and (e) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute an unreasonably small amount of capital. As used in this definition,
the term “debts” includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent, as determined in
accordance with the Bankruptcy Code.


“Special Purpose Subsidiary” means a direct or indirect Subsidiary of the
Borrower established solely in connection with an asset securitization permitted
under this Agreement for the acquisition of receivables and related assets or
interests therein, and that is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Borrower or any
of the Subsidiaries (other than Special Purpose Subsidiaries) in the event the
Borrower or any such Subsidiary becomes subject to a proceeding under the
Bankruptcy Code (or other insolvency law).


“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.




27

--------------------------------------------------------------------------------




“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.


“Subsidiary” of a Company means (a) a corporation more than fifty percent (50%)
of the Voting Power of which is owned, directly or indirectly, by such Company
or by one or more other subsidiaries of such Company or by such Company and one
or more subsidiaries of such Company, (b) a partnership, limited liability
company or unlimited liability company of which such Company, one or more other
subsidiaries of such Company or such Company and one or more subsidiaries of
such Company, directly or indirectly, is a general partner or managing member,
as the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which such Company, one or more other subsidiaries of such
Company or such Company and one or more subsidiaries of such Company, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.


“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower up to the aggregate amount at any time outstanding
of Twenty‑Five Million Dollars ($25,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the date agreed to by the Borrower and the Swing Line Lender, which shall be
no more than thirty (30) days after the date such Swing Loan is made, or (b) the
last day of the Commitment Period.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




28

--------------------------------------------------------------------------------




“Term Lender” means a Lender with a percentage of the Term Loan Commitment (or,
after the Term Loan Commitment has terminated, the Term Loan) as set forth on
Schedule 1 hereto, or that acquires a percentage of the Term Loan Commitment
pursuant to Section 10.9 hereof.


“Term Loan” means the loan made to the Borrower by the Term Lenders pursuant to
the Term Loan Commitment in accordance with Section 2.3 hereof.


“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan, in the original principal amount of Seven Hundred Eighty
Million Dollars ($780,000,000), with each Term Lender’s obligation to
participate therein being in the amount set forth opposite such Term Lender’s
name under the column headed “Term Loan Commitment Amount” as set forth on
Schedule 1 hereto, subject to assignments of interests pursuant to Section 10.9
hereof.


“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan and any Additional Term Loan Facility.


“Term Loan Maturity Date” means January 30, 2023.


“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.


“Trade Date” means that term as defined in Section 10.9(b)(i)(B) hereof.


“Transaction” means, collectively, (a) the consummation of the FCX Acquisition
on the Closing Date, (b) the execution and effectiveness of this Agreement, (c)
the incurrence of Loans on the Closing Date and the use of proceeds thereof,
(d) the amendment, extension or refinancing of the senior notes on or prior to
the Closing Date and the use of proceeds thereof and (e) the payment of the fees
and expenses incurred by the Borrower in connection with any of the foregoing
(including, for clarification, fees and expenses incurred by the Borrower in
connection with the bridge credit facility contemplated to be entered into in
connection with the FCX Acquisition).


“Total Commitment Amount” means One Billion Thirty Million Dollars
($1,030,000,000), as such amount may be increased pursuant to Section 2.10(b)
hereof, or decreased pursuant to Sections 2.3 or 2.10(a) hereof.


“Unrestricted Domestic Cash Amount” means, at any date, that portion of the
Borrower’s or a Domestic Subsidiary’s aggregate cash and cash equivalents that
is on deposit with one or more Lenders and that is not encumbered by or subject
to any Lien (including, without limitation, any Lien permitted hereunder),
setoff (other than ordinary course setoff rights of a depository bank arising
under a bank depository agreement for customary fees, charges and other
account-related expenses due to such depository bank thereunder), counterclaim,
recoupment, defense or other right in favor of any Person.




29

--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Wholly-Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by Applicable Law or to satisfy other
requirements of Applicable Law) are at the time owned by the Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by the Borrower.


“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.


Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before,


30

--------------------------------------------------------------------------------




such change or adoption is made (in which case the method and calculating such
financial covenants and definitions hereunder shall be determined in the manner
so agreed); provided that, until so amended, such calculations shall continue to
be computed in accordance with GAAP as in effect prior to such change or
adoption. Notwithstanding the foregoing, any lease which is required to be
characterized as an operating lease under GAAP as in effect on the Closing Date
shall continue to be treated as an operating lease for all purposes of this
Agreement after the Closing Date despite any changes in GAAP occurring after the
Closing Date, and any such lease payments shall not be considered Capitalized
Lease Obligations hereunder.


Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


Section 1.4. Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.





ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the sum of the aggregate


31

--------------------------------------------------------------------------------




principal amount of all Loans outstanding under this Agreement and the Letter of
Credit Exposure be in excess of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.


Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period. The aggregate outstanding amount
of all Revolving Loans shall be payable in full on the last day of the
Commitment Period.




32

--------------------------------------------------------------------------------




(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of the
Borrower or a Guarantor of Payment, as the Borrower may from time to time
request. The Borrower shall not request any Letter of Credit (and the Issuing
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment. The issuance of each Letter of Credit shall confer
upon each Revolving Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Revolving Lender’s Applicable Commitment Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit. Each such request
shall be in a form acceptable to the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the Administrative Agent. The Administrative Agent shall give the Issuing Lender
and each Revolving Lender notice of each such request for a Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of the Borrower or a Guarantor
of Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, an additional Letter of Credit fee, which shall be paid on
the date that any draw shall be made on such Letter of Credit, at the rate of
one-eighth percent (1/8%) of the amount drawn under such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily


33

--------------------------------------------------------------------------------




charged by the Issuing Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of the Borrower or a Guarantor of Payment, the
Borrower agrees to (A) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; (B)
pay to the Administrative Agent, for the sole benefit of the Issuing Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one-eighth
percent (1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower within one Business Day of the drawing of such
Letter of Credit, at the sole option of the Administrative Agent (and the
Issuing Lender, if the Issuing Lender is a Lender other than the Administrative
Agent), the Borrower shall be deemed to have requested a Revolving Loan, subject
to the provisions of Sections 2.2(a) and 2.6 hereof (other than the requirement
set forth in Section 2.6(d) hereof), in the amount drawn. Such Revolving Loan
shall be evidenced by the Revolving Credit Notes (or, if a Lender has not
requested a Revolving Credit Note, by the records of the Administrative Agent
and such Lender). Each Revolving Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever. Each
Revolving Lender acknowledges and agrees that its obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v)
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Issuing Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Issuing Lender’s pro rata share of such borrowing), the
Issuing Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder. Each Revolving Lender is hereby
authorized to record on its records relating to its Revolving


34

--------------------------------------------------------------------------------




Credit Note (or, if such Revolving Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Revolving Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a
Revolving Lender other than the Administrative Agent) shall be unable to or, in
the opinion of the Administrative Agent, it shall be impracticable to, convert
any amount drawn under a Letter of Credit to a Revolving Loan pursuant to the
preceding subpart (v), the Administrative Agent (and the Issuing Lender if the
Issuing Lender is a Revolving Lender other than the Administrative Agent) shall
have the right to request that each Revolving Lender fund a participation in the
amount due with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or email (in
each case confirmed by telephone), or telephone (confirmed in writing)). Upon
such notice, but without further action, the Issuing Lender hereby agrees to
grant to each Revolving Lender, and each Revolving Lender hereby agrees to
acquire from the Issuing Lender, an undivided participation interest in the
amount due with respect to such Letter of Credit in an amount equal to such
Revolving Lender’s Applicable Commitment Percentage of the principal amount due
with respect to such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Issuing Lender, such Revolving Lender’s ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Revolving Lender’s Applicable Commitment Percentage). Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by the Borrower pursuant to this subsection (vi) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (vi) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.6 hereof with respect to Revolving
Loans. Each Revolving Lender is hereby authorized to record on its records such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit. In addition, each Revolving Lender agrees to risk participate
in the Existing Letters of Credit as provided in subsection (vii) below.


(vii)    Existing Letters of Credit. Schedule 2.2 hereto contains a description
of all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Revolving Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the
Closing Date. The Borrower, the Administrative Agent and the Revolving Lenders
hereby agree that, from and after such date, the terms of this Agreement shall
apply to the Existing


35

--------------------------------------------------------------------------------




Letters of Credit, superseding any other agreement theretofore applicable to
them to the extent inconsistent with the terms hereof. Notwithstanding anything
to the contrary in any reimbursement agreement applicable to the Existing
Letters of Credit, the fees payable in connection with each Existing Letter of
Credit to be shared with the Revolving Lenders shall accrue from the Closing
Date at the rate provided in Section 2.2(b)(iii) and (iv) hereof.


(viii)    Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, the Borrower shall deposit with the Administrative Agent,
for the benefit of the Issuing Lender, with respect to all outstanding Letters
of Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. The Borrower
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Borrower.


(ix)    Issuing Lender Resignation. Any Issuing Lender may resign at any time by
giving thirty (30) days’ prior notice to the Administrative Agent, the Lenders
and the Borrower. After the resignation of an Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, reinstate, renew or increase any existing Letter of Credit.


(c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrower in such amount or amounts as the Borrower, through an
Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. The Borrower shall not request that more
than two Swing Loans be outstanding at any time.




36

--------------------------------------------------------------------------------




(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Revolving Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Revolving Lenders, the Borrower shall be deemed, on such day, to have
requested a Revolving Loan in the principal amount of such Swing Loan in
accordance with Sections 2.2(a) and 2.6 hereof (other than the requirement set
forth in Section 2.6(d) hereof). Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this Section
2.2(c)(ii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Revolving Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or email (in each case confirmed by telephone), or telephone
(confirmed in writing)). Upon such notice, but without further action, the Swing
Line Lender hereby agrees to grant to each Revolving Lender, and each Revolving
Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in the right to share in the payment of such Swing Loan
in an amount equal to such Revolving Lender’s Applicable Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s


37

--------------------------------------------------------------------------------




Applicable Commitment Percentage). Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6
hereof with respect to Revolving Loans to be made by such Revolving Lender.


Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make the Term Loan to the Borrower on the
Closing Date, in the amount of the Term Loan Commitment. The Term Loan shall be
payable in consecutive quarterly installments in the amounts set forth in the
table below, commencing June 30, 2018, and continuing on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
the Term Loan Maturity Date.


Year
March 31
June 30
September 30
December 31
2018
n/a
$4,875,000.00
$4,875,000.00
$4,875,000.00
2019
$4,875,000.00
$4,875,000.00
$4,875,000.00
$4,875,000.00
2020
$4,875,000.00
$9,750,000.00
$9,750,000.00
$9,750,000.00
2021
$9,750,000.00
$9,750,000.00
$9,750,000.00
$9,750,000.00
2022
$9,750,000.00
$14,625,000.00
$14,625,000.00
$14,625,000.00



The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans. Once the Term Loan is made, any
portion of the Term Loan repaid may not be re‑borrowed. The Term Loan Commitment
shall terminate on the date that the Term Loan has been made.


Section 2.4. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing March 31, 2018, and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof.


(ii)    Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time,


38

--------------------------------------------------------------------------------




with the interest rate to be fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Eurodollar Loans),
at the Derived Eurodollar Rate for Revolving Loans. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).


(b)    Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.


(c)    Term Loan.


(i)    Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing March 31, 2018, and continuing on each Regularly Scheduled Payment
Date thereafter and on the Term Loan Maturity Date, at the Derived Base Rate for
the Term Loan from time to time in effect.


(ii)    Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrower shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate to
be fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate for the Term Loan. Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).


(d)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, then, upon the election of the
Administrative Agent or the Required Lenders, (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 7.1 or 7.10 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender.




39

--------------------------------------------------------------------------------




(e)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.5. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable Commitment Percentage of the Maximum
Revolving Amount, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Revolving Lender; provided that the failure of a
Revolving Lender to request a Revolving Credit Note shall in no way detract from
the Borrower’s obligations to such Revolving Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.


(c)    Term Loan. Upon the request of a Term Lender, to evidence the obligation
of the Borrower to repay the portion of the Term Loan made by such Term Lender
and to pay interest thereon, the Borrower shall execute a Term Note, payable to
the order of such Term Lender in the principal amount of its Applicable
Commitment Percentage of the Term Loan Commitment; provided that the failure of
such Term Lender to request a Term Note shall in no way detract from the
Borrower’s obligations to such Term Lender hereunder.




40

--------------------------------------------------------------------------------




Section 2.6. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
11:00 A.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of, continuation of, or conversion of a
Loan to, a Eurodollar Loan, and (iii) 11:00 A.M. (Eastern time) on the proposed
date of borrowing of a Swing Loan. An Authorized Officer of the Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)    Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it. If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Lender, the Administrative Agent shall
have the right, upon prior notice to the Borrower, to debit any account of the
Borrower or otherwise receive such amount from the Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and the Administrative Agent shall elect to
provide such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.




41

--------------------------------------------------------------------------------




(d)    Minimum Amount for Loans. Each request for:


(i)    a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000);


(ii)    a Eurodollar Loan shall be in an amount of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000).


(e)    Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.


Section 2.7. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 10.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)    Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender) their respective ratable shares, if any, of
the amount of principal, interest, and facility and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds. Each appropriate Lender shall record any principal, interest or other
payment, the principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans
and Letters of Credit, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
the Borrower under this Agreement or any Note. The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of the Administrative
Agent shall be rebuttably presumptive


42

--------------------------------------------------------------------------------




evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


Section 2.8. Prepayment.


(a)    Right to Prepay.


(i)    The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower, representing the obligations under any Specific Commitment with the
proceeds of such prepayment to be distributed on a pro-rata basis to the holders
of the Specific Commitment being prepaid. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty. Each
prepayment of the Term Loan and the Additional Term Loan Facility (if any) shall
be applied to the principal installments thereof in the inverse order of their
respective maturities.


(ii)    The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.


(b)    Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than One Million Dollars
($1,000,000), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.12
or Article III hereof.




43

--------------------------------------------------------------------------------




Section 2.9. Facility and Other Fees.


(a)    Facility Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a facility fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) the Maximum
Revolving Amount at the end of such day, multiplied by (ii) the Applicable
Facility Fee Rate in effect on such day divided by three hundred sixty (360).
The facility fee shall be payable quarterly in arrears, on March 31, 2018 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.


(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


Section 2.10. Modifications to Commitments.


(a)    Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Maximum Revolving Amount to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
three Business Days’ notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the facility
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrower reduces in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Revolving Loans, together with all
interest (if any) and facility and other fees accrued and unpaid with respect
thereto, and provided that no Letter of Credit Exposure or Swing Line Exposure
shall exist), all of the Revolving Credit Notes shall be delivered to the
Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Borrower may elect
to increase the Total Commitment Amount by (A) increasing the Maximum Revolving
Amount, or (B) adding an additional term loan facility to this Agreement (the
“Additional Term Loan Facility”) (which Additional Term Loan Facility shall be
subject to subsection (c) below); provided that the aggregate amount of all such
increases (revolver and term) made pursuant to this subsection (b) shall not
exceed Two Hundred Fifty Million Dollars ($250,000,000). Each such request for
an increase shall be in an amount of at least Ten Million Dollars ($10,000,000),
increased by increments of One Million Dollars


44

--------------------------------------------------------------------------------




($1,000,000), and may be made by either (1) increasing, for one or more
Revolving Lenders, with their prior written consent, their respective Revolving
Credit Commitments, (2) adding a new commitment for one or more Lenders, with
their prior written consent, with respect to the Additional Term Loan Facility,
or (3) including one or more Additional Lenders approved by the Borrower and the
Administrative Agent (such approvals not to be unreasonably withheld,
conditioned or delayed), each with a new commitment under the Revolving Credit
Commitment or the Additional Term Loan Facility, as a party to this Agreement
(each an “Additional Commitment” and, collectively, the “Additional
Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that one
or more Additional Commitments shall be permitted upon satisfaction of the
following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) each Additional Commitment from an
Additional Lender, if any, shall be in an amount of at least Ten Million Dollars
($10,000,000), (C) the Administrative Agent shall provide to the Borrower and
each Lender a revised Schedule 1 to this Agreement, including revised Applicable
Commitment Percentages for each of the Lenders, if appropriate, at least three
Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and (D) the
Borrower shall execute and deliver to the Administrative Agent and the
applicable Lenders such replacement or additional Notes as shall be required by
the Administrative Agent (if Notes have been requested by such Lender or
Lenders). The Lenders hereby authorize the Administrative Agent to execute each
Additional Lender Assumption Agreement on behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the Lenders shall make
adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, facility fees and other amounts paid or payable
with respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to reallocate among the applicable Lenders such outstanding
amounts, based on the revised Applicable Commitment Percentages and to otherwise
carry out fully the intent and terms of this Section 2.10(b) (and the Borrower
shall pay to the applicable Lenders any amounts that would be payable pursuant
to Section 3.3 hereof if such adjustments among the applicable Lenders would
cause a prepayment of one or more Eurodollar Loans). In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrower shall not elect any increase
in the Total Commitment Amount pursuant to this Section 2.10(b) if a Default or
an Event of Default shall then exist, or, after giving pro forma effect to any
such increase, would exist. At the time of any such increase, at the request of
the Administrative Agent, the Credit Parties and the Lenders shall enter into an
amendment to evidence such increase and to address related provisions as deemed
necessary or appropriate by the Administrative Agent. Upon each increase of the
Maximum Revolving


45

--------------------------------------------------------------------------------




Amount or addition of the Additional Term Loan Facility, the Total Commitment
Amount shall be increased by the same amount.


(c)    Additional Term Loan Facility.


(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans and the Term Loan, (B) shall not mature earlier
than the last day of the Commitment Period (but may have amortization prior to
such date), and (C) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans and the Term Loan.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and the Administrative Agent. Notwithstanding
anything herein to the contrary, the Additional Term Loan Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
Section 2.10(b) and (c) hereof (including, without limitation, amendments to the
definitions in this Agreement and Section 8.7 hereof for the purpose of treating
such Additional Term Loan Facility pari passu with the other Loans).


Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees and facility and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.


Section 2.12. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Mandatory Prepayments. So long as the Leverage Ratio (as of the most
recently completed fiscal quarter of the Borrower) exceeds 3.25 to 1.00, the
Borrower shall, until the Term


46

--------------------------------------------------------------------------------




Loan and any Additional Term Loan Facility is paid in full, make Mandatory
Prepayments (each a “Mandatory Prepayment”) in accordance with the following
provisions:


(i)    Sale of Assets. Upon the sale or other disposition of any assets by a
Company (permitted pursuant to Section 5.12(f) hereof) to any Person other than
in the ordinary course of business, and, to the extent the Net Proceeds of such
sale or other disposition are in excess of (A) Ten Million Dollars ($10,000,000)
in the case of any single transaction or series of related transactions, or
(B) $25,000,000 for all such transactions during any fiscal year of the Borrower
and are not to be reinvested in fixed assets or other similar assets within one
year of such sale or other disposition, the Borrower shall make a Mandatory
Prepayment, on the date of such sale or other disposition (or the soonest date
thereafter upon which either Borrower decides not to so reinvest such Net
Proceeds or the one-year reinvestment period expires), in an amount equal to one
hundred percent (100%) of the Net Proceeds of such sale or disposition.


(ii)    Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, the Borrower shall furnish to the Administrative Agent
written notice thereof. Within thirty (30) days after such Material Recovery
Event, the Borrower shall notify the Administrative Agent of the Borrower’s
determination as to whether or not to replace, rebuild or restore the affected
property (a “Material Recovery Determination Notice”). If the Borrower decides
not to replace, rebuild or restore such property, or if the Borrower has not
delivered the Material Recovery Determination Notice within thirty (30) days
after such Material Recovery Event, then the Net Proceeds paid in connection
with such Material Recovery Event, when received, shall be paid as a Mandatory
Prepayment. If the Borrower decides to replace, rebuild or restore such
property, then any such replacement, rebuilding or restoration must be (A)
commenced within nine months of the date of the Material Recovery Event, and (B)
substantially completed within eighteen (18) months of such commencement date or
such longer period of time necessary to complete the work with reasonable
diligence and approved in writing by the Administrative Agent, in its reasonable
discretion, with such Net Proceeds and other funds available to the Companies
for replacement, rebuilding or restoration of such property. Any Net Proceeds
received in connection with such Material Recovery Event not applied to the
costs of replacement or restoration shall be applied as a Mandatory Prepayment.


(iii)    Additional Indebtedness. If, at any time, any of the Companies shall
incur Indebtedness other than Indebtedness permitted pursuant to Section 5.8
hereof (which other Indebtedness shall not be incurred without the prior written
consent of the Administrative Agent and the Required Lenders), the Borrower
shall make a Mandatory Prepayment, on the date that such Indebtedness is
incurred, in an amount equal to one hundred percent (100%) of the Net Proceeds
of such Indebtedness.


(d)    Application of Mandatory Prepayments.




47

--------------------------------------------------------------------------------




(i)    Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred, each Mandatory Prepayment required to be made
pursuant to subsection (c) hereof shall be applied (A) first, on a pro rata
basis between the Term Loan and the Additional Term Loan Facility (if any),
until paid in full, and (B) second, to any outstanding Revolving Loans.


(ii)    Involving a Company After an Event of Default. If a Mandatory Prepayment
is required to be made pursuant to subsection (c) hereof at the time that an
Event of Default shall have occurred, then such Mandatory Prepayment shall be
paid by the Borrower to the Administrative Agent to be applied to the following,
on a pro rata basis among: (A) the Maximum Revolving Amount (with payments to be
made in the following order: Revolving Loans, Swing Loans, and to be held by the
Administrative Agent in a special account as security for any Letter of Credit
Exposure pursuant to subsection (iii) hereof), (B) the unpaid principal balance
of the Term Loan, and (C) the unpaid principal balance of the Additional Term
Loan Facility (if any).


(iii)    Involving Letters of Credit. Any amounts to be distributed for
application to a Revolving Lender’s liabilities with respect to any Letter of
Credit Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in a trust account (the “Special Trust Account”) as
collateral security for such liabilities until a drawing on any Letter of
Credit, at which time such amounts shall be released by the Administrative Agent
and applied to such liabilities. If any such Letter of Credit shall expire
without having been drawn upon in full, the amounts held in the Special Trust
Account with respect to the undrawn portion of such Letter of Credit shall be
applied by the Administrative Agent in accordance with the provisions of
subsections (i) and (ii) above.


(e)    Mandatory Payments Generally. Unless otherwise designated by the
Borrower, each Mandatory Prepayment made with respect to a Specific Commitment
pursuant to subsection (a) or (c) hereof shall be applied in the following
order: (i) first, to the outstanding Base Rate Loans, and (ii) second, to the
outstanding Eurodollar Loans, provided that, in each case, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.12 shall be subject to the prepayment provisions set forth in
Article III hereof. Each Mandatory Prepayment made with respect to the Term Loan
and the Additional Term Loan Facility (if any) shall be applied to the payments
of principal in the inverse order of their respective maturities.


Section 2.13. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 10.10(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


48

--------------------------------------------------------------------------------






(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Exposure, to be applied pursuant to subsection
(b) below. If, at any time, the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 10.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that (A) subject to Section 10.10
hereof, the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (B) the extent that such Cash Collateral was
provided by the Borrower, such Cash Collateral shall remain subject to any
security interest granted pursuant to the Loan Documents.


Section 2.14. Addition of a Borrower. At the request of the Borrower (with at
least thirty (30) days prior written notice to the Administrative Agent and the
Lenders, and the approval of the Administrative Agent, in its reasonable
discretion), a Domestic Subsidiary that is a Wholly-Owned Subsidiary may become
a borrower under this Agreement, provided that (a) such Domestic Subsidiary
shall execute and deliver to the Administrative Agent any and all documentation
reasonably requested by the Administrative Agent that effects the joinder of
such Domestic Subsidiary as a borrower under this Agreement and any other
applicable Loan Document (including an amendment of this Agreement or an
amendment and restatement of this Agreement, which amendment or amendment and
restatement shall include customary co-borrower waivers), (b) the Borrower and
such Domestic Subsidiary shall have provided to the Administrative Agent such
corporate governance and authorization documents and an opinion of counsel and
any other documents and items as may be deemed necessary or advisable by the
Administrative Agent (including, without limitation, all documentation and other
information with respect to such


49

--------------------------------------------------------------------------------




Domestic Subsidiary reasonably requested by any Lender in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act); all of the foregoing to be in
form and substance reasonably satisfactory to the Administrative Agent; and (c)
all Borrowers shall be jointly and severally liable for the Obligations. The
Lenders hereby authorize the Administrative Agent to enter into and execute any
joinder agreement and any other Loan Documents (including an amendment and
restatement of this Agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.14.


Section 2.15. Extension of Term Loan Maturity Date or Commitment Period.


(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the Term Loan Maturity
Date or the Commitment Period to the extended date specified in such notice.
Such notice shall (i) set forth the amount that will be subject to the Extension
(which shall be in minimum increments of Ten Million Dollars ($10,000,000) and a
minimum amount of Twenty-Five Million Dollars ($25,000,000)), (ii) set forth the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
Loans to which such Extension relates. Each Term Lender or Revolving Lender, as
applicable, shall be offered an opportunity to participate in such Extension on
a pro rata basis and on the same terms and conditions as each other applicable
extending Lender pursuant to procedures established by, or reasonably acceptable
to, the Administrative Agent and the Borrower.


(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article VI
hereof and in each other Loan Document shall be deemed to be made and shall be
true and correct in all material respects on and as of the effective date of
such Extension, (iii) the Issuing Lender and the Swing Line Lender shall have
consented to any Extension of the Revolving Credit Commitment, to the extent
that such Extension provides for the issuance or extension of Letters of Credit
or making of Swing Line Loans at any time during the extended period and (iv)
the terms of the Loans subject to such Extension shall comply with paragraph (c)
of this Section.


(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any extended Loan shall be no earlier than
the last day of the Commitment Period or the Term Loan Maturity Date, as
applicable, (ii)(A) there shall be no scheduled amortization of the loans or
reductions of commitments under any extended Revolving Loans and (B) the average
life to maturity of the extended portion of the Term Loan shall be no shorter
than the remaining average life to maturity of the non-extended portion of the
Term Loan, (iii) the extended Loans will rank pari passu in right of payment and
with respect to security with the non-extended Loans, as applicable, and (iv)
the interest rate margin, rate floors, fees, original issue discount and premium


50

--------------------------------------------------------------------------------




applicable to the extended Loans shall be determined by the Administrative
Agent, the Borrower and the applicable extending Lenders.


(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish a new class of loans, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new class or tranche (including to preserve the pro rata
treatment of the extended and non-extended Loans and to provide for the
reallocation of outstanding Revolving Loans upon the expiration or termination
of the commitments under any class or tranche), in each case on terms consistent
with this section.



ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender


51

--------------------------------------------------------------------------------




shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event with reasonable detail by reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, any
Change in Law regarding capital adequacy or liquidity, or liquidity
requirements, or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority, shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which shall include the method for calculating such amount and
reasonable detail with respect to the calculation), the Borrower shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.4(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be rebuttably
presumptive evidence as to such additional amounts. In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable credit judgment) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


(e)    Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one year after
the occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.


Section 3.2. Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.




52

--------------------------------------------------------------------------------




(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the reasonable discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code or any other Applicable Law to withhold or deduct any Taxes, including
United States federal backup withholding, United States withholding taxes and
non-United States withholding taxes, from any payment, then (A) such Credit
Party or the Administrative Agent as required by the Code or such Laws shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Credit Party or the Administrative Agent, to the extent
required by the Code or such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code or
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that, after any required withholding or the
making of all required deductions (including deductions and withholdings
applicable to additional sums payable under this Section 3.2), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.




53

--------------------------------------------------------------------------------




(ii)    Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.9(d) hereof
relating to the maintenance of a Participant Register, and (C) the
Administrative Agent against any Excluded Taxes attributable to such Lender or
the Issuing Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the Issuing Lender hereby authorize the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or the
Issuing lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this subpart
(ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, as provided in this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense, or would materially prejudice the legal or commercial position of such
Lender.




54

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (z) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and other certification
documents from each beneficial owner, as


55

--------------------------------------------------------------------------------




applicable; provided that if, the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, substantially in the form of Exhibit K-4 hereto on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subpart (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


(iii)    Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.


(f)    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If any Recipient determines, in its sole but reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.2, it shall


56

--------------------------------------------------------------------------------




pay to such Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Credit Party
under this Section 3.2 with respect to the Taxes giving rise to such refund);
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Credit Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Credit Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Credit Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.


Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any properly documented loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) requesting the same in accordance with the provisions of
this Agreement, (b) default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) the making of a prepayment of a Swing Loan on a day that
is not the Swing Loan Maturity Date applicable thereto, (e) any conversion of a
Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (f) or any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 10.3(c) or 10.10 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) or the applicable Swing Loan Maturity
Date in each case at the applicable rate of interest for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount


57

--------------------------------------------------------------------------------




by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any administration fee
charged by such Lender. A certificate as to any amounts payable pursuant to this
Section 3.3 submitted to the Borrower (with a copy to the Administrative Agent)
by any Lender, together with a reasonably detailed calculation and description
of such amounts shall be rebuttably presumptive evidence as to such amounts. The
obligations of the Borrower pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any Law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by Law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.


(c)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.4(b) have arisen and such
circumstances are unlikely to be temporary, (ii) Thomson Reuters or Bloomberg
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.4(b) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans (such specific date, the
“Scheduled Unavailability Date”),


58

--------------------------------------------------------------------------------




then the Administrative Agent and the Borrower shall seek to jointly agree upon
an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.3, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment; provided, that in the event that such alternate rate
of interest is established solely based upon the circumstances described in
clause (iii) above, then such alternate rate of interest shall not become
effective under such amendment until the Scheduled Unavailability Date. Until an
alternate rate of interest shall be determined in accordance with this Section
3.4(c), (x) any request pursuant that requests the conversion to, or
continuation of any, Eurodollar Loan shall be ineffective and any such
Eurodollar Loan shall be continued as or converted to, as the case may be, a
Base Rate Loan, and (y) if any request is made for a Eurodollar Loan, such Loan
shall be made as a Base Rate Loan. If the alternate rate of interest determined
pursuant to this Section 3.4(c) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.


Section 3.5. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an Affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.5 shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.


Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.4 hereof; provided that (a) such replacement does not conflict with
any Law, (b) no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, (c) prior to any such replacement,
such Lender shall have taken no action under Section 3.5 hereof so as to
eliminate the continued need for payment of amounts owing pursuant to Section
3.1 or 3.2(a) hereof or, if it has taken any action, such request has still been
made, (d) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement and assume all commitments and obligations of such replaced Lender
(and any such purchase shall be considered a prepayment of such Loans for
purposes of Section 3.3 hereof), (e) the Borrower shall be liable to such
replaced Lender under Section 3.3 hereof if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (f) the replacement Lender, if not already a Lender,
shall be satisfactory to the Administrative Agent, (g)


59

--------------------------------------------------------------------------------




the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.9 hereof (provided that the Borrower (or the
succeeding Lender, if such Lender is willing) shall be obligated to pay the
assignment fee referred to therein), and (h) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.1 or 3.2(a) hereof, as the case may be; provided
that a Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to replace such Lender cease to apply.


Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.



ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(b)    the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower, to the best of the Borrower’s
knowledge, as of the date of such request as to the satisfaction of the
conditions precedent specified in subsections (c) and (d) above.


Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:


60

--------------------------------------------------------------------------------






(a)    Notes as Requested. The Borrower shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, (ii) each Term Lender requesting a Term Note such Term
Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.


(b)    Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.


(c)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.


(d)    Lien Searches. With respect to each Credit Party, the Borrower shall have
caused to be delivered to the Administrative Agent (i) the results of Uniform
Commercial Code lien searches, satisfactory to the Administrative Agent, and
(ii) the results of federal and state tax lien and judicial lien searches,
satisfactory to the Administrative Agent.


(e)    Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed (or the
foreign equivalent).


(f)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent opinions of counsel for each Credit Party, in form and substance
satisfactory to the Administrative Agent and the Lenders.


(g)    Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.


(h)    Acquisition Documents. The Borrower shall have provided to the
Administrative Agent copies of the FCX Acquisition Documents and all documents
executed in connection therewith, certified by a Financial Officer as true and
complete, including evidence that the FCX Acquisition will be consummated
substantially contemporaneously with or immediately following the making of the
first Credit Event, in accordance with the terms of the FCX Acquisition
Agreements and in compliance with Applicable Law and regulatory approvals, all
in form and substance satisfactory to the Administrative Agent.


61

--------------------------------------------------------------------------------






(i)    Financial Reports. The Borrower shall have delivered to the
Administrative Agent unaudited financial consolidated statements of FCX for the
fiscal quarter ended September 30, 2017, in form and substance satisfactory to
the Administrative Agent.


(j)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a solvency certificate, certified by a Financial Officer
and in form and substance reasonably satisfactory to Lender, dated the Closing
Date and addressed to the Administrative Agent, certifying that immediately
after giving effect to the consummation of the Transactions, the Borrower, on a
Consolidated basis, shall be solvent.


(k)    Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein to be paid on or prior to the Closing
Date, (ii) executed and delivered to the Administrative Agent, the Closing Fee
Letter and paid to the Administrative Agent, for the benefit of the Lenders, the
fees stated therein, and (iii) paid all reasonable and properly documented legal
fees and expenses of the Administrative Agent in connection with the preparation
and negotiation of the Loan Documents.


(l)    Long Term Debt Instruments. The Borrower shall have provided to the
Administrative Agent copies of all long term debt instruments of the Companies,
certified by a Financial Officer as complete, and shall have amended, extended
or refinanced the indebtedness outstanding under the Borrower’s senior notes on
or prior to the Closing Date, in a manner, form and substance reasonably
satisfactory to the Administrative Agent.


(m)    Existing Credit Agreement. The Borrower shall have terminated the Credit
Agreement among the Borrower, the lenders party thereto, and KeyBank National
Association, as the administrative agent, dated as of December 22, 2015. The
termination of the foregoing shall be deemed to have occurred upon payment in
full of all of the Indebtedness outstanding thereunder and termination of the
commitments established therein.


(n)    No Material Adverse Change. (i) No material adverse change, in the
opinion of the Administrative Agent, shall have occurred in the financial
condition, operations or prospects of the Companies since June 30, 2017, and
(ii) no “Partnership Material Adverse Change,” as defined in the FCX Acquisition
Agreement, shall have occurred since January 8, 2018.


(o)    Miscellaneous. The Borrower shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent and the
Lenders.



ARTICLE V. COVENANTS


Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is commonly maintained by Persons
similarly situated; and (b) within ten days of any Lender’s written request
(given no more than annually, unless an Event


62

--------------------------------------------------------------------------------




of Default shall exist), furnish to such Lender such information about such
Company’s insurance as that Lender may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to such
Lender and certified by a Financial Officer of such Company.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions; and (c) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that nonpayment would not cause a Material Adverse Effect) before
such payment becomes overdue.


Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within fifty (50) days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, balance sheets of
the Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in form and detail satisfactory
to the Administrative Agent and the Lenders and certified by a Financial Officer
of the Borrower; provided that delivery pursuant to subsection (d) below of
copies of the Form 10-Q quarterly report of the Companies for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
subsection (a).


(b)    Annual Audit Report. The Borrower shall deliver to the Administrative
Agent and the Lenders, within one hundred (100) days after the end of each
fiscal year of the Borrower, an annual audit report of the Companies for that
year prepared on a Consolidated basis, in form and detail satisfactory to the
Administrative Agent and the Lenders and certified by an unqualified opinion of
an independent public accountant satisfactory to the Administrative Agent, which
report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period; provided that delivery
pursuant to subsection (d) below of copies of the Form 10-K annual report of the
Companies for such period filed with the SEC shall be deemed to satisfy the
requirements of this subsection (b).


(c)    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)    Public Financial Information. The Borrower shall furnish to the
Administrative Agent and the Lenders, as soon as available, (i) copies of Form
10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current reports,
(ii) notice of (and, upon the request of the Administrative Agent, copies of)
any other filings made by the Borrower with the SEC, and (iii)


63

--------------------------------------------------------------------------------




notice of (and, upon the request of the Administrative Agent, copies of) any
other information that is provided by the Borrower to its shareholders
generally, provided that if any such materials are available electronically as a
filing with the SEC, the Borrower shall give the Administrative Agent prompt
notice of such filing and the giving of such notice shall satisfy the Borrower’s
obligation to provide the Administrative Agent and the Lenders copies of such
publicly filed materials.


(e)    Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to the
Administrative Agent or such Lender and certified by a Financial Officer of the
Borrower or Companies in question


Section 5.4. Financial Records The Companies shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon notice to such Company)
permit the Administrative Agent or any Lender, or any representative thereof, to
examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof.


Section 5.5. Franchises; Change in Business.


(a)    Each Company shall preserve and maintain at all times its existence, and
its material rights and franchises necessary for its business, except for (i) a
liquidation, dissolution, wind up or other termination of existence in
connection with any of the events permitted pursuant to Section 5.12 hereof; and
(ii) a liquidation, dissolution or wind up of (A) a Dormant Subsidiary, (B) a
Subsidiary that is a holding company, provided that, if such Subsidiary is a
Credit Party, the assets held by such Subsidiary are transferred to one or more
Credit Parties, and (C) any Special Purpose Subsidiary.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date, together with businesses reasonably similar or
related thereto.


Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrower shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any material Reportable Event with
respect to any ERISA Plan has occurred, a statement of a Financial Officer of
such Company, setting forth details as to such Reportable Event and the action
that such Company proposes to take with respect thereto, together with a copy of
the notice of such Reportable Event given to the PBGC if a copy of such notice
is available to such Company, and (b) promptly after receipt thereof, a copy of
any material notice such Company, or any member of the Controlled Group may
receive from


64

--------------------------------------------------------------------------------




the PBGC or the IRS with respect to any ERISA Plan administered by such Company;
provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the IRS or to letters or notices (such as
a favorable Determination Letter) with respect to an ERISA Plan, which do not
threaten a material liability of the Companies. The Borrower shall promptly
notify the Administrative Agent of any material taxes assessed, proposed to be
assessed or that the Borrower has reason to believe may be assessed against a
Company by the IRS with respect to any ERISA Plan. As used in this Section 5.6
and in Section 6.10 hereof, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to five percent
(5%) of Consolidated Net Worth. As soon as practicable, and in any event within
twenty (20) days, after any Company shall become aware that a material ERISA
Event shall have occurred, such Company shall provide the Administrative Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto. The
Borrower shall, at the request of the Administrative Agent or any Lender,
deliver or cause to be delivered to the Administrative Agent or such Lender, as
the case may be, true and correct copies of any documents relating to the ERISA
Plan of any Company.


Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed (i) 4.25 to 1.00 on the Closing Date through March 30,
2019, (ii) 4.00 to 1.00 on March 31, 2019 through March 30, 2020 (or 4.25 to
1.00 during a Leverage Ratio Step-Up Period), and (iii) 3.75 to 1.00 on March
31, 2020 and thereafter (or 4.00 to 1.00 during a Leverage Ratio Step-Up
Period).


(b)    Interest Coverage Ratio. The Borrower shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 3.00 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    the amount of obligations outstanding under asset securitizations that
would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase, whether such obligations
constitute on-balance sheet Indebtedness or an off-balance sheet liability, up
to the maximum aggregate amount, for all Companies, of Two Hundred Million
Dollars ($200,000,000) at any time outstanding;


(c)    secured Indebtedness (including Capitalized Lease Obligations) so long as
the aggregate amount of all such Indebtedness (exclusive of asset
securitizations) outstanding at any time for all Companies does not exceed an
amount equal to Seventy-Five Million Dollars ($75,000,000);




65

--------------------------------------------------------------------------------




(d)    Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;


(e)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management or hedging device,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for speculative purposes;


(f)    intercompany Indebtedness permitted under Section 5.11 hereof; and


(g)    other unsecured Indebtedness so long as, at the time of incurrence
thereof, (i) no Default or Event of Default shall then exist or, after giving
pro forma effect to the incurrence of such Indebtedness, thereafter shall begin
to exist, and (ii) with respect to any such Indebtedness equal to or in excess
of the principal amount of Thirty Million Dollars ($30,000,000), such
Indebtedness is on terms and conditions reasonably satisfactory to the
Administrative Agent, including, without limitation, at the time of the
incurrence thereof such Indebtedness shall have (A) a stated maturity later than
the then latest maturity date of the Obligations and (B) a weighted average life
to maturity longer than the then latest weighted average life to maturity of the
Obligations.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    (i) Liens for taxes, assessments or governmental charges or levies on
such Company’s property or assets if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being actively
contested in good faith by appropriate and timely proceedings and for which
adequate reserves shall have been established in accordance with GAAP, and (ii)
Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions, or
social security, retirement benefits or similar legislation;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Borrower or a Guarantor of Payment;


66

--------------------------------------------------------------------------------






(d)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(e)    Liens relating to ledger balances, consignments and other similar
arrangements;


(f)    asset securitizations permitted pursuant to Section 5.8(b) hereof and
Liens on the assets that are the subject of such asset securitizations;


(g)    Liens securing Indebtedness permitted pursuant to Section 5.8(c) hereof
and other obligations not to exceed an aggregate amount at any time outstanding
equal to Seventy-Five Million Dollars ($75,000,000);


(h)    Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;


(i)    any financing statement filed on a Company to evidence the sale of
accounts receivable of such Company pursuant to Section 5.12(i) hereof;


(j)    pledges or deposits in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) public utility
services provided to the Borrower or a Subsidiary;


(k)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(l)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.8 hereof;


(m)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;


(n)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business;


(o)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (ii) secure any Indebtedness; or


(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.


67

--------------------------------------------------------------------------------






Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and Guaranties. No Company shall, without the
prior written consent of the Administrative Agent and the Required Lenders, (a)
create, acquire or hold any Subsidiary, (b) make or hold any investment in any
stocks, bonds or securities of any kind, (c) be or become a party to any joint
venture or other partnership, (d) make or keep outstanding any advance or loan
to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of One Hundred Million Dollars ($100,000,000)) of the Federal Reserve
System;


(iii)    any investment in commercial paper or securities that at the time of
such investment is assigned a AAA rating (or its equivalent) in accordance with
the rating systems employed by either Moody’s or Standard & Poor’s;


(iv)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of any new Subsidiary after the
Closing Date so long as such new Subsidiary shall have been created, acquired or
held in accordance with the terms and conditions of this Agreement;


(v)    loans to a Credit Party from a Company that are not prohibited under
Section 5.8 hereof;


(vi)    any guaranty by a Company of Indebtedness of another Company so long as
such Indebtedness is permitted pursuant to Section 5.8 hereof;


(vii)    any loans by a Company to, investments by a Company in, guaranties by a
Company of Indebtedness of, and Letters of Credit issued to or for the benefit
of, a Credit Party;


(viii)    any loans by a Company (that is not a Credit Party) to, investments by
a Company (that is not a Credit Party) in, and guaranties by a Company (that is
not a Credit Party) of Indebtedness of, another Company;




68

--------------------------------------------------------------------------------




(ix)    the holding of any stock or equity interest that remains following the
sale or other disposition of a Company (or a majority interest therein)
permitted by Section 5.12 hereof;


(x)    any advance or loan to an employee, agent or similar Person of or
consultant to a Company as an advance on payroll payments, commissions, travel,
relocation expenses and other items in the ordinary course of business, so long
as all such advances and loans from all Companies aggregate not more than the
maximum principal sum of Five Million Dollars ($5,000,000) at any time
outstanding;


(xi)    the creation of a Subsidiary for the purpose of making an Acquisition
permitted by Section 5.13 hereof or the holding of any Subsidiary as a result of
an Acquisition made pursuant to Section 5.13 hereof, and investments therein, so
long as, in each case, such Acquisition is permitted under Section 5.13 hereof
and such Subsidiary becomes a Guarantor of Payment promptly following such
Acquisition if required by Section 5.20 hereof;


(xii)    any loan by a Company to, or guaranty by a Company of Indebtedness of,
or investment of a Company in the stock (or other debt or equity instruments)
of, a Person (other than a Company), so long as the aggregate amount of all such
loans, guaranties and investments of all Companies does not exceed, at any time,
an aggregate amount equal to twenty percent (20%) of Consolidated Net Worth,
based upon the financial statements of the Companies for the most recently
completed fiscal quarter; provided that, (A) at such time as an investment
results in an Acquisition and the acquired Person becomes a Guarantor of
Payment, the amount of such investment shall be excluded from the aforesaid
calculation, and (B) any such loan, guaranty or investment made at a time when
it was permitted under this subpart (xii) shall continue to be permitted
regardless of subsequent reductions in Consolidated Net Worth;


(xiii)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(xiv)    the creation, acquisition or holding of any Domestic Subsidiary so long
as such Domestic Subsidiary, if required pursuant to Section 5.20 hereof,
becomes a Guarantor of Payment in accordance with Section 5.20 hereof, and,
subject to the restriction in subsection (xiii) above, the creation, acquisition
or holding of any Foreign Subsidiary;


(xv)    any investments may be made pursuant to the Borrower Investment Policy;


(xvi)    the creation, acquisition, holding and capitalization of Special
Purpose Subsidiaries in connection with the establishment and performance of
asset securitizations permitted under this Agreement, together with Indebtedness
of a Credit Party owing to a Special Purpose Subsidiary in connection therewith;


(xvii)    guaranties that constitute Indebtedness permitted under Section 5.8
hereof;




69

--------------------------------------------------------------------------------




(xviii)    (A) overdue accounts receivable from customers converted into
promissory notes pursuant to customer workout arrangements entered into in the
ordinary course of business, and (B) investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business; or


(xix)    guaranties by a Company of operating leases (other than Capitalized
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into by a Subsidiary in the ordinary course of business.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.


Section 5.12. Merger and Sale of Assets. No Company shall merge or consolidate
with any other Person, or sell, lease or transfer or otherwise dispose of all or
a substantial part of its assets to any Person, except that, if no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist:


(a)    a Domestic Subsidiary may merge or consolidate with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more Guarantors of Payment (provided that a Guarantor of Payment
shall be the continuing or surviving Person);


(b)    a Domestic Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to (i) the Borrower or (ii) any Guarantor of Payment;


(c)    a Company (other than a Credit Party) may merge, consolidate or
amalgamate (as the case may be) with or sell, lease, transfer or otherwise
dispose of any of its assets to any other Company;


(d)    a Foreign Subsidiary may merge or amalgamate with a Credit Party provided
that a Credit Party, or if applicable, the Borrower, shall be the continuing or
surviving Person;


(e)    a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to a Credit Party;


(f)    any Company may sell, lease, transfer or otherwise dispose of any of its
assets to any Person (in addition to any such sale, lease, transfer or disposal
to the Borrower or a Guarantor of Payment) so long as the aggregate amount of
all such assets sold, leased, transferred or otherwise disposed of by all
Companies in any fiscal year of the Borrower does not exceed an amount equal to
ten percent (10%) of the rolling two-year average (as calculated on a quarterly
basis and divided by eight) of Consolidated Total Assets; provided that any
sale, transfer or disposition of fixed assets shall be excluded from such
calculation so long as the proceeds are reinvested in similar fixed assets
within one year from such sale, transfer or disposition (for clarification
purposes, the exclusion from the calculation shall not occur until the
reinvestment date);


70

--------------------------------------------------------------------------------






(g)    Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof;


(h)    any Company may enter into (or have existing on the Closing Date) asset
securitization financing programs to the extent permitted under Sections 5.8(b)
and 5.9(f) hereof; and


(i)    if requested by a customer of a Company, such Company shall be permitted
to participate in such customer’s supply financing program whereby such Company
may sell all of its accounts receivable from such customer to a third party
financial institution on terms comparable to other vendors participating in such
supply financing program, so long as there shall be no credit recourse to such
Company with respect to such accounts receivable after such sale.


Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect (a) the FCX Acquisition on the Closing Date, and (b)
any other Acquisition so long as:


(i)    in the case of an Acquisition that involves a merger, amalgamation or
other combination with the Borrower, the Borrower shall be the surviving entity;


(ii)    in the case of an Acquisition that involves a merger, amalgamation or
other combination with a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;


(iii)    the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition; and


(iv)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist.


Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever:


(a)    a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete; or


(b)    the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect.




71

--------------------------------------------------------------------------------




Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Capital Distribution at any time, except that (a) the Borrower may
declare and pay dividends with respect to its equity interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their equity interests, (c) the Borrower may
make Capital Distributions pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) the Borrower and each Subsidiary may pay withholding or
similar taxes payable by any future, present or former employee, director or
officer (or any spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) in connection with any
repurchases of equity interests or the exercise of stock options, and (e) the
Borrower may make other Capital Distributions so long as no Default or Event of
Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist.


Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any material provision of an
Environmental Law. As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. The Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all properly
documented costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.


Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Company (other
than a Company that is a Credit Party) on terms that shall be less favorable to
such Company than those that might be obtained at the time in a transaction with
a Person that is not an Affiliate of a Company; provided that the foregoing
shall not prohibit (a) the payment of customary and reasonable directors’ fees
to directors who are not employees of a Company or an Affiliate of a Company;
(b) any transaction between a Company (if a Credit Party) and an Affiliate of a
Company (if a Credit Party or a Foreign Subsidiary), and any transaction between
Companies that are not


72

--------------------------------------------------------------------------------




Credit Parties, in each case which the Borrower reasonably determines in good
faith is beneficial to the Companies as a whole and that is not entered into for
the purpose of hindering the exercise by the Administrative Agent or the Lenders
of their rights or remedies under this Agreement; (c) any employment agreement,
employee benefit plan, stock option plan, officer, director, consultant or
employee indemnification agreement (and the payment of indemnities and fees
pursuant to such arrangements) or any similar arrangement entered into by a
Company in the ordinary course of business; (d) loans to employees or officers
to the extent permitted under this Agreement; (e) loans and investments in
Foreign Subsidiaries permitted under Section 5.11 hereof; or (f) any transaction
in respect of which the Borrower delivers to the Administrative Agent (for
delivery to the Lenders) a letter addressed to the Board of Directors of the
Borrower from an account, appraisal or investment banking firm, in each case of
nationally recognized standing that is (i) in the good faith determination of
the Borrower qualified to render such letter, and (ii) reasonably satisfactory
to the Administrative Agent, which letter states that such transaction is on
terms that are no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate of a Company.


Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
and Letters of Credit shall be for working capital and other general corporate
purposes (including, without limitation, share repurchases) of the Companies and
for the refinancing of existing Indebtedness and for Acquisitions permitted
hereunder; provided that the proceeds of the Term Loan shall be used for the FCX
Acquisition and for the refinancing of certain Indebtedness on the Closing Date.
The Borrower will not, directly or indirectly, use the proceeds of the Loans and
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, (a) to fund activities
or business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, if
doing so would constitute a violation of such Sanctions, or (b) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of
Anti-Corruption Laws.


Section 5.19. Corporate Names. The Borrower shall not change its corporate name
and no Credit Party shall change its state or jurisdiction of organization,
unless, in each case, the Borrower shall have provided the Administrative Agent
and the Lenders with prompt written notice thereof.


Section 5.20. Subsidiary Guaranties. Each Subsidiary (that is not a Dormant
Subsidiary, a Special Purpose Subsidiary, a CFC or a Subsidiary that is held
directly or indirectly by a CFC) created, acquired or held subsequent to the
Closing Date, shall, within ten Business Days after such Subsidiary is created
or acquired, execute and deliver to the Administrative Agent, for the benefit of
the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of
the Obligations, such agreement to be prepared by the Administrative Agent and
in form and substance acceptable to the Administrative Agent, along with any
such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent and the Required Lenders; provided that:




73

--------------------------------------------------------------------------------




(a)    a Subsidiary shall not be required to execute such Guaranty of Payment so
long as (i) the total assets of such Subsidiary shall be less than Ten Million
Dollars ($10,000,000), and (ii) the aggregate of the total assets of all such
Subsidiaries with total asset values of less than Ten Million Dollars
($10,000,000) and which have not executed a Guaranty of Payment does not exceed
the aggregate amount of Twenty Million Dollars ($20,000,000). In the event that
the total assets of any Subsidiary that shall not be a Guarantor of Payment
shall be at any time equal to or greater than Ten Million Dollars ($10,000,000)
(or the foregoing Twenty Million Dollars ($20,000,000) shall be exceeded), the
Borrower shall provide the Administrative Agent and the Lenders with prompt
written notice of such asset value;


(b)    with respect to a Subsidiary required to execute a Guaranty of Payment
pursuant to this Section 5.20, if (i) the total assets of such Subsidiary shall
be less than Fifteen Million Dollars ($15,000,000), and (ii) the aggregate of
the total assets of all such Subsidiaries shall be less than Thirty Million
Dollars ($30,000,000), then such Subsidiary may delay the delivery to the
Administrative Agent of such Guaranty of Payment and ancillary documentation
until the first quarterly financial reporting date of the Borrower with respect
to the quarterly period in which such Subsidiary was created, acquired or
experienced an increase in amount of assets;


(c)    if any Subsidiary that has been classified as a Dormant Subsidiary, a
Special Purpose Subsidiary, a CFC or a Subsidiary that is held directly or
indirectly by a CFC, ceases to be a Dormant Subsidiary, a Special Purpose
Subsidiary, a CFC or a Subsidiary that is held directly or indirectly by a CFC,
the Borrower shall provide to the Administrative Agent prompt written notice
thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in this Section 5.20;    
    
(d)    with respect to a Foreign Subsidiary that is not a CFC (or owned by a
CFC), if the Administrative Agent, in its reasonable discretion, after
consultation with the Borrower, determines that the cost of delivery of any such
Guaranty of Payment is illegal, impractical or cost-prohibitive, then the
Administrative Agent may agree to forego (until such time as the Administrative
Agent determines it is no longer illegal, impractical or cost-prohibitive in
light of the circumstances to do so) the delivery of such Guaranty of Payment;
and


(e)     notwithstanding anything in this Section 5.20 to the contrary, (i) any
Company that is a Guarantor of the obligations under any Material Indebtedness
Agreement of the Borrower, and (ii) subject to Section 5.20(a) and (b) hereof,
any Domestic Subsidiary that is the parent of a Foreign Subsidiary, shall also
be required to execute a Guaranty of Payment pursuant to this Section 5.20,
unless otherwise agreed to in writing by the Administrative Agent.


Section 5.21. Guaranties Under Senior Unsecured Indebtedness. No Company shall
be or become a primary obligor or Guarantor of any senior unsecured Indebtedness
incurred under a Material Indebtedness Agreement unless such Company is also a
Guarantor of Payment under this Agreement prior to or substantially concurrently
therewith.


Section 5.22. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the


74

--------------------------------------------------------------------------------




Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution or acknowledgment thereof,
and (b) do, execute, acknowledge and deliver any and all such further acts,
deeds, certificates, assurances and other instruments as the Administrative
Agent, or the Required Lenders through the Administrative Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.



ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification.


(a)    Each Company is duly organized, validly existing, and in good standing
(or comparable concept in the applicable jurisdiction) under the Laws of its
state or jurisdiction of incorporation or organization, and is duly qualified
and authorized to do business and is in good standing (or comparable concept in
the applicable jurisdiction) as a foreign entity in each jurisdiction where the
character of its property or its business activities makes such qualification
necessary, except where the failure to so qualify could not reasonably be
expected to cause or result in a Material Adverse Effect.


(b)    As of the Closing Date, Schedule 6.1 hereto sets forth (i) each Company,
(ii) each Company’s state or jurisdiction of organization, and (iii) each Person
that owns the stock or other equity interest of each Company (other than the
Borrower).


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law). The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.


Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
compliance in all material respects with all Applicable Law relating thereto;


(b)    is in compliance in all material respects with all federal, state, local,
or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to


75

--------------------------------------------------------------------------------




environmental protection, occupational safety and health, and equal employment
practices, except where the failure to be in compliance could not reasonably be
expected to have or results in a Material Adverse Effect;


(c)    is not in material violation of or in default under any agreement to
which it is a party or by which its assets are subject or bound, except with
respect to any violation or default that could not reasonably be expected to
have or result in a Material Adverse Effect;


(d)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions, and maintains policies and procedures designed to promote
and achieve compliance with Sanctions;


(e)    is in material compliance with all applicable Bank Secrecy Act and
anti-money laundering Laws and regulations;


(f)    is in compliance with Anti-Corruption Laws, and maintains policies and
procedures designed to promote and achieve compliance with such laws; and


(g)    is in compliance, in all material respects, with the Patriot Act.


Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal that
could reasonably be expected to have a Material Adverse Effect, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound that could reasonably be expected to have a Material Adverse
Effect, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Company, or threats of work
stoppage, strike, or pending demands for collective bargaining that could
reasonably be expected to have a Material Adverse Effect.


Section 6.5. Title to Assets. Each Credit Party has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.


Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
financing statement or similar notice of Lien outstanding covering any personal
property of any Company; (b) there is and will be no mortgage or charge
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.


Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each


76

--------------------------------------------------------------------------------




Company have been filed and all taxes, assessments, fees and other governmental
charges that are due and payable have been paid, except as otherwise permitted
herein or where the failure to do so could not reasonably be expected to cause
or result in a Material Adverse Effect. The provision for taxes on the books of
each Company is adequate, in all material respects, for all years not closed by
applicable statutes and for the current fiscal year.


Section 6.8. Environmental Laws. Each Company is in compliance, in all material
respects, with all Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. No
litigation or proceeding arising under, relating to or in connection with any
Environmental Law or Environmental Permit is pending or, to the best knowledge
of each Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company that could reasonably be expected to have a Material Adverse Effect. No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


Section 6.9. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that could reasonably be expected to have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.


Section 6.10. Employee Benefits Plans. Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under Applicable Law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply in all
material respects with all such requirements as currently in


77

--------------------------------------------------------------------------------




effect, other than those requirements for which a retroactive amendment can be
made within the “remedial amendment period” available under Code Section 401(b)
(as extended under Treasury Regulations and other Treasury pronouncements upon
which taxpayers may rely); (c) the ERISA Plan and any associated trust have
received a favorable determination letter from the IRS stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan (other than with
respect to the Detroit Ball Bearing Company Union Employees’ Retirement Plan),
the “accumulated benefit obligation” of Controlled Group members with respect to
the Pension Plan (as determined in accordance with Statement of Accounting
Standards No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair
market value of Pension Plan assets.


Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.


Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.


Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended June 30, 2017 and the
unaudited Consolidated financial statements of the Borrower for the fiscal
quarter ended September 30, 2017 furnished to the Administrative Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present in all material respects the financial condition of the Companies
as of the dates of such financial statements and the results of their operations
for the periods then ending.


Section 6.14. Regulations; Investment Company Act.


(a)    No Company is engaged principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin stock” (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System of the United States). Neither the granting of any
Loan (or any conversion thereof) or Letter of Credit nor the


78

--------------------------------------------------------------------------------




use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.


(b)    No Company is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; or (c) collective bargaining agreement;
that, as to subsections (a) through (c) above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.


Section 6.16. Intellectual Property. Each Company owns, possesses, or has the
right to use, all of the patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing, necessary for the conduct of its business without any
known material conflict with the rights of others.


Section 6.17. Insurance. The Companies maintain with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.


Section 6.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.


Section 6.19. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.



ARTICLE VII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 7.1. Payments. If (a) the interest on any Loan, any facility or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or (b)
the principal of any Loan or any reimbursement obligation under any Letter of
Credit that has been drawn shall not be paid in full when due and payable.




79

--------------------------------------------------------------------------------




Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.15 hereof.


Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the giving of written notice thereof to the Borrower by the Administrative Agent
or any Lender that the specified Default is to be remedied.


Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.


Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement or
upon any other obligation for payment of Indebtedness in excess of the
aggregate, for all such obligations of all such Companies, of Thirty Million
Dollars ($30,000,000), beyond any period of grace provided with respect thereto
or in the performance or observance of any other agreement, term or condition
contained in any Material Indebtedness Agreement, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company, to
the extent that the aggregate of all such Liens for all Companies exceeds Two
Million Five Hundred Thousand Dollars ($2,500,000).


Section 7.7. Change in Control. If any Change in Control shall occur.


Section 7.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that such occurrence shall constitute an
Event of Default only if the aggregate of all such judgments, for all such
Companies, shall exceed Thirty Million Dollars ($30,000,000) (less any amount
that will be covered by the proceeds of insurance and is not subject to dispute
by the insurance provider).


Section 7.9. Validity of Loan Documents. If (a) any material provision, in the
reasonable opinion of the Administrative Agent, of any Loan Document shall at
any time for any reason cease to be valid, binding and enforceable against any
Credit Party; (b) the validity, binding effect or enforceability of any Loan
Document against any Credit Party shall be contested by any Credit Party; (c)
any Credit Party shall deny that it has any or further liability or obligation
under any Loan Document; or (d) any Loan Document shall be terminated,
invalidated or set aside, or be declared


80

--------------------------------------------------------------------------------




ineffective or inoperative or in any way cease to give or provide to the
Administrative Agent and the Lenders any material benefits purported to be
created thereby.


Section 7.10. Solvency. If the Borrower or any other Company with aggregate
assets of greater than Twenty-Five Million Dollars ($25,000,000) (but excluding
in all events each Special Purpose Subsidiary or Dormant Subsidiary) shall (a)
except as permitted pursuant to Section 5.5 or 5.12 hereof, discontinue
business; (b) generally not pay its debts as such debts become due; (c) make a
general assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or Law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous Law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other Law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for thirty (30) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company; or
(j) take, or omit to take, any action in order thereby to effect any of the
foregoing.



ARTICLE VIII. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 8.1. Optional Defaults. If any Event of Default referred to in Section
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 or 7.9 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loans, and the


81

--------------------------------------------------------------------------------




obligation of the Issuing Lender to issue any Letter of Credit, immediately
shall be terminated; and/or
(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.


Section 8.2. Automatic Defaults. If any Event of Default referred to in Section
7.10 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.


Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any other Credit Party to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Revolving Lenders are hereby authorized, at their
option, to deduct any and all such amounts from any deposit balances then owing
by any Revolving Lender (or any Affiliate of such Revolving Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any other Credit Party to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit.


Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower to such
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the
same shall then have matured, any and all deposit (general or special) balances
and all other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any Affiliate of such Lender, wherever
located) to or for the credit or account of the Borrower, all without notice to
or demand upon the Borrower or any other Person, all such notices and demands
being hereby expressly waived by the Borrower. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such set off and
application (provided that the failure to give such notice shall not affect the
validity of such set off and application). In the event that any Defaulting
Lender shall exercise any such right of setoff,


82

--------------------------------------------------------------------------------




(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.10
hereof and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section 8.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have.


Section 8.5. Equalization Provisions.


(a)    Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Term Lender agrees with the other Term
Lenders that, if it at any time shall obtain any Advantage over the other Term
Lenders, or any thereof, in respect of the Applicable Debt (except as to amounts
under Article III hereof), such Term Lender shall purchase from the other Term
Lenders, for cash and at par, such additional participation in the Applicable
Debt as shall be necessary to nullify the Advantage.


(b)    Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:


(i)    add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and


(ii)    determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.


After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.


83

--------------------------------------------------------------------------------






(c)    Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) above shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.


(d)    Application and Sharing of Set-Off Amounts. Each Lender further agrees
with the other Lenders that, if it at any time shall receive any payment for or
on behalf of the Borrower (or through any Guarantor of Payment) on any
Indebtedness owing by the Borrower to that Lender pursuant to this Agreement
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Obligations owing by the Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 8.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 8.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.


Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
The Administrative Agent shall exercise the rights under this Article VIII and
all other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.


Section 8.7. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by Applicable Law, as follows; provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 10.5 and
10.6 hereof.


(i)    with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;


(ii)    with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders; and


(iii)    with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders.


84

--------------------------------------------------------------------------------






(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by Applicable Law, as follows:


(i)    first, to the payment of all Obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 10.5 and
10.6 hereof;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent and the Lenders, and (C) any fees then accrued and payable
to the Issuing Lender or the holders of the Letter of Credit Commitment in
respect of the Letter of Credit Exposure;


(iii)    third, for payment of principal outstanding on the Loans and the Letter
of Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Overall Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii); and


(iv)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto



ARTICLE IX. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
Affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or


85

--------------------------------------------------------------------------------




collection of the Loans or Letters of Credit or any of the Loan Documents.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.


Section 9.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent (such
transfer to have been made in accordance with Section 10.9 hereof).


Section 9.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.


Section 9.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 9.5. Administrative Agent and Affiliates. KeyBank and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and its
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or any of its Affiliates may receive
information regarding any Company or any Affiliate (including information that
may be subject to confidentiality obligations in favor of such Company or such
Company’s Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to other Lenders. With respect
to Loans and Letters of Credit (if any), KeyBank and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not the Administrative Agent, and the
terms “Lender” and “Lenders” include KeyBank and its Affiliates, to the extent
applicable, in their individual capacities




86

--------------------------------------------------------------------------------




Section 9.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.


Section 9.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 9.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.


Section 9.8. Release of Guarantor of Payment. In the event of a transfer of
assets permitted by Section 5.12 hereof (or otherwise permitted pursuant to this
Agreement) where the proceeds of such transfer are applied in accordance with
the terms of this Agreement to the extent required to be so applied, or in the
event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to release a Guarantor of
Payment in connection with such permitted transfer or event if, as a result of
such transfer or event, such Guarantor of Payment would not be required to be a
Guarantor of Payment pursuant to Section 5.20 hereof.


Section 9.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.




87

--------------------------------------------------------------------------------




Section 9.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction, or from any action taken or
omitted by the Administrative Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10. The
undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the administrative agent.


Section 9.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


Section 9.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this


88

--------------------------------------------------------------------------------




Article IX, included the Issuing Lender with respect to such acts or omissions,
and (b) as additionally provided in this Agreement with respect to the Issuing
Lender.


Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 9.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions


89

--------------------------------------------------------------------------------




hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other Laws.


Section 9.16. Other Agents. The Administrative Agent shall have the continuing
right, in consultation with the Borrower, from time to time to designate one or
more Lenders (or its or their Affiliates) as “syndication agent”,
“co-syndication agent”, “documentation agent”, “co-documentation agent”, “book
runner”, “lead arranger”, “joint lead arranger”, “arrangers” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its Affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the Issuing Lender
hereunder.


Section 9.17. Platform.


(a)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.


(b)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender, the Issuing Lender
or the Swing Line Lender by means of electronic communications pursuant to this
Section, including through the Platform.



ARTICLE X. MISCELLANEOUS


Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and


90

--------------------------------------------------------------------------------




shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.


Section 10.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(and the Borrower if an amendment or modification) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:


(i)    Consent of Affected Lenders Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or facility fees or other amounts
payable hereunder without the written consent of each Lender directly affected
thereby, (C) reduce the principal amount of any Loan, the stated rate of
interest thereon (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 10.3(b)) or the stated rate of facility fees or other amounts payable
hereunder, without the consent of each Lender directly affected thereby, (D)
change the order or manner of pro rata application of any payments made by the
Borrower to the Lenders hereunder, without the consent of each Lender directly
affected thereby, (E) without the unanimous consent of the Lenders, change any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (F) without the unanimous consent of the Lenders, release the
Borrower


91

--------------------------------------------------------------------------------




or any Guarantor of Payment, except, in the case of a Guarantor of Payment, in
connection with a transaction specifically permitted hereunder in accordance
with Section 9.8 hereof, or (G) without the unanimous consent of the Lenders,
amend this Section 10.3 or Section 8.5 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.


(iii)    Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.10(b) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non‑Consenting Lender and the Borrower, require such Non‑Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 10.9 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Notice (and upon written request of a Lender, a copy) of any amendment
effectuated pursuant to Sections 2.10(c)(iii) or 10.3(b)(iii) hereof shall be
provided to the Lenders by the Administrative Agent. Each Lender or other holder
of a Note, or if there is no Note, the holder of the interest as reflected on
the books and records of the Administrative Agent (or interest in any Loan or
Letter of Credit) shall be bound


92

--------------------------------------------------------------------------------




by any amendment, waiver or consent obtained as authorized by this Section 10.3,
regardless of its failure to agree thereto.


Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt, except that telephonic confirmation is not required
when notice is being provided under Section 5.3(d) hereof. All notices hereunder
shall not be effective until received. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.


Section 10.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable and properly documented costs and expenses of the
Administrative Agent, including but not limited to (a) syndication,
administration, travel and out‑of‑pocket expenses, including but not limited to
attorneys’ fees and expenses, of the Administrative Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, and the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of the Administrative Agent in connection
with the administration of the Loan Documents and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out‑of‑pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrower also agrees to pay on
demand all properly documented costs and expenses of the Administrative Agent
and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any other Related Writing. In addition, the Borrower shall pay any
and all properly documented stamp, transfer, documentary and other taxes,
assessments, charges and fees payable or determined to be payable in connection
with the execution and delivery of the Loan Documents, and the other instruments
and documents to be delivered hereunder, and agrees to hold the Administrative
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees, other than those liabilities resulting from the gross negligence or
willful misconduct of the Administrative Agent, or, with respect to amounts
owing to a Lender, such Lender, in each case as determined by a final judgment
of a court of competent jurisdiction. All obligations provided for in this
Section 10.5 shall survive any termination of this Agreement.


93

--------------------------------------------------------------------------------






Section 10.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent, the Issuing Lender and the Lenders (and their
respective affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the Administrative Agent shall be designated a
party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Company or its Affiliates; provided
that no Lender nor the Administrative Agent shall have the right to be
indemnified under this Section 10.6 for its own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 10.6 shall survive
any termination of this Agreement.


Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 10.9. Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.9, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.9, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section 10.9 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective


94

--------------------------------------------------------------------------------




successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.9 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation (i) such Lender’s Commitment, (ii) all Loans made
by such Lender, (iii) such Lender’s Notes (if any), and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 10.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and


(B)     in any case not described in subpart (b)(i)(A) of this Section 10.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.9 and,
in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed)(a failure of the Borrower to approve a distressed debt fund or
vulture fund shall not be deemed to be unreasonable so long as the Leverage
Ratio for the most recently completed four fiscal quarters of the Borrower shall
be less than 3.00 to 1.00) shall be required unless (1) a Default or Event of
Default has occurred and is continuing at the time of such assignment, or (2)
such assignment


95

--------------------------------------------------------------------------------




is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that (y)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) days after having received notice thereof, and (z) the Borrower’s consent
shall not be required during the primary syndication of the Commitment;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C)    the consent of the Issuing Lender and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Commitment.


(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any Person that, upon becoming a Lender, would constitute a
Defaulting Lender, or (C) any Person who directly competes with any Company in a
principal line of business of such Company (which Person has been designated by
the Borrower as such by written notice to the Administrative Agent, which
information shall be provided to the Lenders by the Administrative Agent), and
any Affiliates of such Person, to the extent such Affiliates (x) are clearly
identifiable as affiliates on the basis of such Affiliates’ names and (y) are
not bona fide debt investment funds that are Affiliates of such Person. For the
avoidance of doubt, with respect to any assignee that becomes disqualified
pursuant to the foregoing provisions after the date on which an assigning Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person, such assignee shall
not retroactively be disqualified from becoming a Lender, and the execution by
the Borrower of an Assignment Agreement with respect to such assignee will not
by itself result in such assignee no longer being considered disqualified.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to


96

--------------------------------------------------------------------------------




the assignment shall make such additional payments to the Administrative Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Lender, the Swing
Line Lender and each other Lender hereunder (and interest accrued thereon), and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Applicable Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this subpart (vii), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


(viii)    Treatment as Lenders. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section 10.9, from
and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Agreement, and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Article III and
Sections 10.5 and 10.6 hereof with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subpart shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 10.9.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


97

--------------------------------------------------------------------------------






(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, and any
Persons to whom an assignment may not be made due to Section 10.9(b)(v)(C)
above) (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Notes, if any, held by it); provided that (i)
such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender, the Swing Line Lender
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
each of the other Loan Documents. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.10 with respect to any payments
made by such Lender to any of its Participants.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the facility fee. The
Borrower agrees that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it being understood that
the documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
10.9; provided that such Participant (A) agrees to be subject to the provisions
of Sections 3.5 and 3.6 hereof as if it were an assignee under subsection (b) of
this Section 10.9; and (B) shall not be entitled to receive any greater payment
under Article III hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.6 hereof with respect to any Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 8.4
hereof as though it were a Lender; provided that such Participant agrees to be
subject to Section 8.5 hereof as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which such Lender enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations


98

--------------------------------------------------------------------------------




under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 10.10. Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.4 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender or Swing Line Lender
hereunder; (C) third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13
hereof; (D) fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;


99

--------------------------------------------------------------------------------




(E) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (1) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement, and (2) cash collateralize the Issuing Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.13
hereof; (F) sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; (G) seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and (H)
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (y) such payment is a payment of the
principal amount of any Loans or any Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (z) such Loans
were made or reimbursement of any payment on any Letters of Credit were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and the Letter of Credit Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Letter of Credit Exposure and Swing Loans are held by the Lenders pro rata
in accordance with the Commitment under the applicable facility without giving
effect to Section 10.10(a)(iv) hereof. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 10.10(a)(ii) hereof shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    Each Defaulting Lender shall be entitled to receive a Facility Fee for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Loans or the Term Loan funded by it, and (2) its Applicable Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.13 hereof.


(B)    Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.13 hereof.


100

--------------------------------------------------------------------------------






(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Commitment Percentages with respect
thereto (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Applicable Commitment Percentage with respect to the Revolving Credit
Commitment. Subject to Section 10.20 hereof, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in subpart (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (y) first, prepay Swing Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (z) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13 hereof.


(b)    Defaulting Lender Cure. If Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be reasonably necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable facility (without giving effect to Section
10.10(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting
Lender; provided that (i) no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender, and (ii) except to the extent


101

--------------------------------------------------------------------------------




otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(c)    New Swing Loan and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loan unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan, and (ii) the Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


(d)    Replacement of Defaulting Lenders. Each Lender agrees that, during the
time in which any Lender is a Defaulting Lender, the Administrative Agent shall
have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Defaulting
Lender and the Borrower, to require that such Defaulting Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 10.9 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee, approved by the Borrower (unless an Event of
Default shall exist) and the Administrative Agent, that shall assume such
obligations.


Section 10.11. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


Section 10.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 10.13. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.




102

--------------------------------------------------------------------------------




Section 10.14. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.


Section 10.15. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that each such prospective transferee or participant shall have an
agreement for the benefit of the Borrower with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 10.15); (c) to the parent corporation or other
affiliates of the Administrative Agent or such Lender, and to their respective
directors, officers, employees, agents, advisors, auditors and attorneys; (d) as
required or requested by any Governmental Authority or representative thereof,
or pursuant to legal process, provided, that, unless specifically prohibited by
Applicable Law or court order, the Administrative Agent or such Lender, as
applicable, shall notify the chief financial officer of the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request by a regulator of the Administrative Agent or such Lender in
connection with an examination of the financial condition of the Administrative
Agent or such Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information; and (e) with the
Borrower’s consent. In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by or on behalf of any
Company. The Borrower hereby agrees that the failure of the Administrative Agent
or any Lender to comply with the provisions of this Section 10.15 shall not
relieve the Borrower of any of the obligations to the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents.


Section 10.16. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves


103

--------------------------------------------------------------------------------




were caused by (i) the Issuing Lender’s willful misconduct or gross negligence
(as determined by a final judgment of a court of competent jurisdiction) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit, or (ii) the Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation.


Section 10.17. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Issuing Lender or any
other Person against the Administrative Agent, the Issuing Lender, or any other
Lender or the Affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Issuing Lender hereby, to the fullest extent permitted under Applicable Law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in their favor, and regardless of
whether any Lender, Issuing Lender or the Administrative Agent has been advised
of the likelihood of such loss of damage; provided that nothing in this Section
10.17 shall be construed to limit or negate the Borrower’s indemnification of
the Administrative Agent and the Lenders from claims by any Person pursuant to
Section 10.6 hereof.


Section 10.18. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.


Section 10.19. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.




104

--------------------------------------------------------------------------------




Section 10.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 10.21. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
Laws of the State of Ohio and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by Ohio
law, without regard to principles of conflicts of laws.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non‑appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


105

--------------------------------------------------------------------------------





JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.



IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement at Cleveland, Ohio as of the date first set forth above.


Address:One Applied Plaza
Cleveland, Ohio 44115
Attention: Chief Financial Officer
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: /s/ David K. Wells
David K. Wells
Vice President - Chief Financial Officer & Treasurer


By: /s/ Fred D. Bauer
Fred D. Bauer
Vice President - General Counsel & Secretary











Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address:127 Public Square
Cleveland, Ohio 44114-1306
Attention: Institutional Bank
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, the Swing Line Lender, the Issuing Lender and as
a Lender


By: /s/ Brian P. Fox
Brian P. Fox
Senior Vice President







Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




Address: 1350 Euclid Avenue
U. S. BANK NATIONAL ASSOCIATION
                Cleveland, OH 44115
 
Attention: Commercial Banking
By: /s/ Christine C. Gencer
                  James R. Rice
Name: Christine C. Gencer
                  Vice President
Title: Vice President



Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: PNC Bank
PNC BANK, NATIONAL ASSOCIATION
                1900 E. Ninth Street
 
                Cleveland, OH 44114
By: /s/ Joseph G. Moran
                Attention: Joe Moran
Name: Joseph G. Moran
 
Title: Senior Vice President













Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 10 S. Dearborn, Floor 9
JPMORGAN CHASE BANK, N.A.
                Chicago, IL 60603-2300
 
                Attention: Eric Bergeson
By: /s/ Eric Bergeson
 
Name: Eric Bergeson
 
Title: Senior Vice President

















Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: 8200 Greensboro Drive
BRANCH BANKING AND TRUST COMPANY
                Suite 1000
 
                McClean, VA 22102
By: /s/ Carlos Navarrete
                Attention: Carlos Navarrete
      J. Carlos Navarrete
 
      Vice President











Signature Page to
Credit Agreement

--------------------------------------------------------------------------------










Address: 38 Fountain Square Plaza
FIFTH THIRD BANK
                Cincinnati, OH 45208
 
                Attention: Rachel Hermanson
By: /s/ Rachel Hermanson
 
Name: Rachel Hermanson
 
Title: Vice President













Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 135 N. Pennsylvania St.
BMO HARRIS BANK, N.A.
                 9th Floor
 
                Indianapolis, IN 46204
By: /s/ Betsy Phillips
                Attention: Betsy Phillips
      Betsy Phillips
 
      Director













Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: 525 William Penn Place, Ste 2660
CITIZENS BANK, N.A.
                Pittsburgh, PA 15219
 
                Attention: Fran McCarthy
By: /s/ Nicholas Buzzelli
 
       Nicholas Buzzelli
 
       Senior Vice President





















Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: Wells Fargo Bank, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION
                301 S. College Street, 11th Floor
 
                Charlotte, NC 28202
By: /s/ Kara Treiber
                Attention: Kara Treiber
Name: Kara Treiber
 
Title: Vice President









Signature Page to
Credit Agreement

--------------------------------------------------------------------------------




Address: 1375 E. 9th Street, Suite 1300
BANK OF AMERICA, N.A.
                Cleveland, OH 44114
 
                Mail Code: OH4-375-13-00
By: /s/ Gregory J. Bosio
                Attention: John Masters
        Gregory J. Bosio
 
        Senior Vice President













Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: 95 Washington St.
HSBC BANK USA, NATIONAL ASSOCIATION
                1 SW
 
                Buffalo, NY 14203
By: /s/ Ross Graney
                Attention: Ross Graney
Name: Ross Graney
 
Title: Assistant Vice President













Signature Page to
Credit Agreement

--------------------------------------------------------------------------------






Address: One Indiana Square, Suite 903
REGIONS BANK
                 Indianapolis, IN 46204
 
                 Attention: Eric Harvey
By: /s/ Eric J. Harvey
 
Eric J. Harvey
 
Senior Vice President









Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 211 Perimeter Ctr Pkwy, Ste 500
SUNTRUST BANK
                 Atlanta, GA 30346
 
                 Attention: Charlene Conley
By: /s/ Carlos Cruz
 
Name: Carlos Cruz
 
Title: Vice President









Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 1375 E. 9th Street
BANK OF THE WEST
                 Suite 1920
 
                 Cleveland, OH 44114
By: /s/ Patrick F. Dunphy
                 Attention: Patrick Dunphy
Name: Patrick F. Dunphy
 
Title: Director









Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 200 Public Square
THE HUNTINGTON NATIONAL BANK
                 6th Floor - CM62
 
                 Cleveland, OH 44114
By: /s/ Brian H. Gallagher
                 Attention: Brian H. Gallagher
Brian H. Gallagher
 
Managing Director











Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: Comerica Bank
COMERICA BANK
                 3551 Hamlin Road, MC 2396
 
                 Auburn Hills, MI 48236
By: /s/ Robert Wilson
                 Attention: Relationship Mgr - AIT
Name: Robert Wilson
 
Title: Vice President















Signature Page to
Credit Agreement

--------------------------------------------------------------------------------








Address: 55 Public Square
FIRST NATIONAL BANK OF PENNSYLVANIA
                 Suite 1460
 
                 Cleve. OH 44113
By: /s/ John F. Neumann
                 Attention: J. Newmann
Name: John F. Neumann
 
Title: Senior Vice President











Signature Page to
Credit Agreement

--------------------------------------------------------------------------------







SCHEDULE 1


COMMITMENTS OF LENDERS


LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
TERM LOAN
COMMITMENT
PERCENTAGE
TERM LOAN
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
14.564%
$36,407,766.98
14.564%
$113,592,233.02
$150,000,000.00
U.S. Bank National Association
10.680%
$26,699,029.13
10.680%
$83,300,970.87
$110,000,000.00
PNC Bank, National Association
10.680%
$26,699,029.13
10.680%
$83,300,970.87
$110,000,000.00
JPMorgan Chase Bank, N.A.
10.680%
$26,699,029.13
10.680%
$83,300,970.87
$110,000,000.00
Branch Banking and Trust Company
7.767%
$19,417,475.73
7.767%
$60,582,524.27
$80,000,000.00
Fifth Third Bank
7.767%
$19,417,475.73
7.767%
$60,582,524.27
$80,000,000.00
BMO Harris Bank, N.A.
4.854%
$12,135,922.33
4.854%
$37,864,077.67
$50,000,000.00
Citizens Bank, N.A.
4.854%
$12,135,922.33
4.854%
$37,864,077.67
$50,000,000.00
Wells Fargo Bank, National Association
4.854%
$12,135,922.33
4.854%
$37,864,077.67
$50,000,000.00
Bank of America, N.A.
4.854%
$12,135,922.33
4.854%
$37,864,077.67
$50,000,000.00
HSBC Bank USA, National Association
4.854%
$12,135,922.33
4.854%
$37,864,077.67
$50,000,000.00



S-1

--------------------------------------------------------------------------------




Regions Bank
3.398%
$8,495,145.63
3.398%
$26,504,854.37
$35,000,000.00
SunTrust Bank
3.398%
$8,495,145.63
3.398%
$26,504,854.37
$35,000,000.00
Bank of the West
1.942%
$4,854,368.93
1.942%
$15,145,631.07
$20,000,000.00
The Huntington National Bank
1.942%
$4,854,368.93
1.942%
$15,145,631.07
$20,000,000.00
Comerica Bank
1.456%
$3,640,776.70
1.456%
$11,359,223.30
$15,000,000.00
First National Bank of Pennsylvania
1.456%
$3,640,776.70
1.456%
$11,359,223.30
$15,000,000.00
Total Commitment Amount
100.00%
$250,000,000.00
100.00%
$780,000,000.00
$1,030,000,000.00





S-2

--------------------------------------------------------------------------------





SCHEDULE 2


GUARANTORS OF PAYMENT


Domestic Subsidiaries


Applied Industrial Technologies - CA LLC, a Delaware limited liability company
Applied Industrial Technologies - Capital Inc., a Delaware corporation
Applied Industrial Technologies -- PA LLC, a Pennsylvania limited liability
company
Applied Industrial Technologies - Dixie, Inc., a Tennessee corporation
Bearings Pan American, Inc., an Ohio corporation
ESI Acquisition Corporation d/b/a Engineered Sales, Inc., an Ohio corporation
Air Draulics Engineering Co., a Tennessee corporation
A&H Fluid Technologies, Inc., an Alabama corporation
Applied Fluid Power Holdings, LLC, an Ohio limited liability company
Bay Advanced Technologies, LLC, an Ohio limited liability company
Carolina Fluid Components, LLC, an Ohio limited liability company
DTS Fluid Power, LLC, an Ohio limited liability company
FluidTech, LLC, an Ohio limited liability company
HydroAir Hughes, LLC, an Ohio limited liability company
Power Systems, LLC, an Ohio limited liability company
Applied Maintenance Supplies & Solutions, LLC, an Ohio limited liability company
AIT International Inc., an Ohio corporation
Applied US, L.P., a Delaware limited partnership
Bearings Sales & Services Inc., a Washington corporation
Air-Hydraulic Systems, Inc., a Minnesota corporation
Applied Industrial Technologies - PACIFIC LLC, a Delaware limited liability
company
Spencer Fluid Power, Inc., an Ohio corporation
Knox Oil Field Supply, Inc., a Texas corporation
Atlantic Fasteners Co., LLC, an Ohio limited liability company
S. G. Morris Co., LLC, an Ohio limited liability company
Applied US Energy, Inc., an Ohio corporation
HUB Industrial Supply, LLC, an Ohio limited liability company
Baro Controls, Inc., a Texas corporation
Baro Controls-Golden Triangle, Inc., a Texas corporation
Baro Holdings, Inc., a Texas corporation
Baro Process Products, Inc., a Texas corporation
Basin Engine & Pump, Inc., a Texas corporation
Corrosion Fluid Products Corp., a Michigan corporation
Eads Distribution, LLC, a Delaware limited liability company
FCX Group Holdings, LP, a Delaware limited partnership
FCX Group GP, LLC, a Delaware limited liability company
FCX Holdings Corp., an Ohio corporation
FCX Intermediate Holdings, LLC, a Delaware limited liability company
FCX Performance, Inc., an Ohio corporation
FCX Process Solutions, LLC, an Ohio limited liability company
FCX USA, Inc., an Ohio corporation
FCX-Eads Blocker 1, LLC, a Delaware limited liability company
FCX-Eads Blocker 2 Corp., a Delaware corporation


S-3

--------------------------------------------------------------------------------




Hughes Machinery Company, a Missouri corporation
IPS Flow Control Corporation, an Ohio corporation
Instrumentation Services, Inc., a Florida corporation
Integrated Plant Services, Inc., an Ohio corporation
North Coast Instruments, Inc., an Ohio corporation
Power Plant Equipment Co., a Kansas corporation
Process Control Services, Inc., a Michigan corporation
Pump Energy, Inc., a Delaware corporation
Pump Pro’s, Inc., an Ohio corporation
R.L. Stone Company, Inc., a New York corporation


Foreign Subsidiaries


Applied Luxembourg, S.à.r.l., a limited liability company organized under the
laws of Luxembourg
Applied Nova Scotia Company, an unlimited liability company organized under the
laws of Nova Scotia, Canada
Applied Canada Holdings, ULC, an unlimited liability company organized under the
laws of Nova Scotia, Canada
Applied Northern Holdings, ULC, an unlimited liability company organized under
the laws of Nova Scotia, Canada




S-4

--------------------------------------------------------------------------------





SCHEDULE 2.2


EXISTING LETTERS OF CREDIT




Letter of Credit Number
Account Party
Beneficiary
Amount
Expiration
S300094000E
Applied Industrial Technologies, Inc.
Travelers Insurance Co.
$300,000
5/07/2019
S300095000E
Applied Industrial Technologies, Inc.
Hartford Insurance
$200,000
5/07/2018
S305267000E
Applied Industrial Technologies, Inc.
US Fidelity and Guaranty Co.
$350,000
5/07/2018
S322385000B
Applied Industrial Technologies, Inc.
Westpac
$1,669,920
9/20/2018
S325684
Applied Industrial Technologies, Inc.
BMO Harris Bank, N.A.
$ 1,163,095.39
1/30/2019





S-5

--------------------------------------------------------------------------------







SCHEDULE 5.9


LIENS




See attached.


S-6

--------------------------------------------------------------------------------




APPLIED INDUSTRIAL TECHNOLOGIES, INC. et al.
PERMITTED LIEN SCHEDULE
as of January 25, 2018
DEBTOR
SECURED PARTY
JURISDICTION
THROUGH DATE
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial Technologies, Inc.
Somerset Leasing Corp.
XVII
Delaware
Secretary of State


01.10.18
02.09.11




01.14.16
01/14/21
2011 0478712




20160276681
specific leased equipment




continuation
Applied Industrial Technologies, Inc.
Somerset Leasing
Corp. XVII








Bank Financial F.S.B. (FA)
Ohio
Secretary of State
01.17.18
11.09.09
09.26.11






10.16.14
11.09.19
OH00138292496
20112700264






20142890225
specific leased equipment
assignment
assignee:
Bank Financial F.S.B. (FA)
continuation
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. I
Ohio
Secretary of State
01.17.18
03.03.11
01.11.16
03.03.21
OH00148521233
20160110544
specific leased equipment
continuation
Applied Industrial Technologies, Inc.
Somerset Capital
Group, Ltd.
Ohio
Secretary of State
01.17.18
04.04.11
03.04.16
04.04.21
OH00149177091
20160640728
specific leased equipment
continuation
Applied Industrial Technologies, Inc.
John Crane Inc.
Ohio
Secretary of State
01.17.18
03.13.14
03.13.19
OH00174461257
all inventory used, sold or consumed, including but not limited to accounts,
chattel paper, instruments, general intangibles, proceeds, products
Applied Industrial Technologies, Inc.
De Lage Landen Financial
Services, Inc.
Ohio
Secretary of State
01.17.18
04.15.14
04.15.19
OH00175397352
specific leased equipment
Applied Industrial Technologies, Inc.
Director of the Ohio
Development Services
Agency
Ohio
Secretary of State
01.17.18
05.01.14
05.01.19
OH00175867591
personal property, including but not limited to building materials, rents,
future leases, funds loaned, payment, insurance, book, proceeds



S-7

--------------------------------------------------------------------------------




Applied Industrial Technologies, Inc.
De Lage Landen Financial
Services, Inc.
Ohio
Secretary of State
01.17.18


01.17.18
02.19.16


03.31.16
03.31.21
OH00198023813


20160950144
Specific leased equipment


amended and restated covered collateral
Applied Industrial Technologies, Inc.
U.S. Bank Equipment Finance, Division of U.S. Bank National Association
Ohio
Secretary of State
01.17.18
04.21.16
04.21.21
OH00200040399
Specific leased equipment
Applied Industrial Technologies, Inc.
De Lage Landen Financial
Services, Inc.
Ohio
Secretary of State
01.17.18
05.17.16
05.17.21
OH00201037474
Specific leased equipment
Applied Industrial Technologies, Inc.
Red-D-Arc Inc.
Ohio
Secretary of State
01.17.18
06.05.17
06.05.22
OH00211881677
Specific leased equipment
Applied Industrial Technologies, Inc.
Director of the Ohio
Development Services
Agency
Cuyahoga County
Ohio
01.18.18
05.01.14
05.01.19
201405019001
fixture
Applied Industrial Technologies, LLC
United States Steel
Corporation
Pennsylvania
Secretary of State
01.10.18
02.28.14
02.28.19
2014030301865
all hydraulic and lubrication equipment
Applied Industrial
Technologies, Inc.
Somerset Leasing
Corp. XVII
Delaware
Secretary of State
11.22.15


01.10.18
02.09.11


01.14.16
02.09.16


01.14.21
2011 0478712


20160276681
specific leased equipment


continuation
ESI Acquisition Corporation
d/b/a
Engineered Sales, Inc.
United States Steel
Corporation
Ohio
Secretary of State
01.17.18
03.31.11


03.03.16
03.03.21
OH00149140105


20160630242
owned equipment


confirmation
Engineered Sales, Inc.
Wells Fargo Bank, N.A.
Ohio
Secretary of State
01.17.18
01.29.15
01.29.20
OH00182704465
specific equipment, proceeds
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
01.17.18
02.05.14
02.05.19
OH00173710659
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
01.17.18
10.10.14
10.10.19
OH00180146227
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
01.17.18
10.10.14
10.10.19
OH00180147906
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
01.17.18
10.27.14
10.27.19
OH00180509035
specific equipment



S-8

--------------------------------------------------------------------------------




S. G. Morris Co., LLC
United State Steel Corporation
Ohio
Secretary of State
01.17.18
06.07.06






02.14.11


06.03.16
06.03.21
OH00103035461






20110460303


20161550288
specific equipment owned by United States Steel Corporation


continuation


continuation
Baro Controls, Inc. *
Bank of Montreal, as Administrative Agent
Texas
Secretary of State
12.27.17
10.16.12


06.08.17
10.17.22
120032776098


1700195138
all assets


continuation
Baro Controls-Golden Triangle, Inc. *
Bank of Montreal, as Administrative Agent
Texas
Secretary of State
12.27.17
10.16.12


06.08.17
10.17.22
120032776119


1700195139
all assets


continuation
Baro Holdings, Inc. *
Bank of Montreal, as Administrative Agent
Texas
Secretary of State
12.27.17
10.16.12


06.08.17
10.17.22
120032776351


17001951140
all assets


continuation
Baro Holdings, Inc.
Marlin Business Bank
Texas
Secretary of State
12.27.17
03.06.13
03.06.18
130007054555
leased equipment: cannon copier
Baro Process Products, Inc. *
Bank of Montreal, as Administrative Agent
Texas
Secretary of State
12.27.17
10.16.12


06.08.17
10.17.22
120032776230


1700195141
all assets


continuation
Basin Engine & Pump, Inc. *
Bank of Montreal, as Administrative Agent
Texas Secretary of State
12.28.17
12.14.17
12.14.22
170041945394
all assets
Corrosion Fluid Products Corp.
United States Steel Corporation
Michigan Department of State
01.03.18
01.29.09








01.27.14
01.29.19
20090152518








20140128518
All owned pump/components held by debtor for storage/repair various
contracts/purchase orders


continuation
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
Secretary of State
12.18.17
06.20.14
06.20.19
20142439800
equipment: Forklift
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
Secretary of State
12.18.17
08.06.14
08.06.19
20143139904
equipment: Forklift
EADS DISTRIBUTION LLC
Wells Fargo Bank, N.A.
Delaware
Secretary of State
12.18.17
08.11.14
08.11.19
20143212370
equipment: Forklift
EADS DISTRIBUTION LLC*
Bank of Montreal, as Administrative Agent
Delaware
Secretary of State
12.18.17
11.14.17
11.14.22
20177550033
all assets of debtor
FCX Holdings Corp. *
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162042508


20171590070
all assets


continuation
FCX Group Holdings, LP*
Bank of Montreal, as Administrative Agent
Delaware
Secretary of State
12.18.17
10.15.12


06.08.17
10.15.22
20123967512


20173760870
all assets of Debtor


continuation



S-9

--------------------------------------------------------------------------------




FCX Performance, Inc. *
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162035856


20171590074
all assets


continuation
FCX Performance, Inc.
Mitel Leasing, Inc.
Ohio
Secretary of State
12.26.17
07.10.13
07.10.18
OH00168687732
rental equipment-security interest only
FCX Performance, Inc.
Mitel Leasing, Inc.
Ohio
Secretary of State
12.26.17
10.01.13
10.01.18
OH00170601160
rental equipment-security interest only
FCX Performance, Inc.
NEC Financial Services, LLC
Ohio
Secretary of State
12.26.17
04.16.14
04.16.19
OH00175427842
leased equipment-master lease agreement
FCX Performance, Inc.
NEC Financial Services, LLC
Ohio
Secretary of State
12.26.17
04.16.14
04.16.19
OH00175427953
Progress payment note max. principal of $720,192.98 dtd 4/11/14
FCX Process Solutions, LLC*
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162035523


20171590076
all assets


continuation
FCX USA, Inc. *
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162042164


20171590078
all assets


continuation
FCX-Eads Blocker 1, LLC*
Bank of Montreal, as Administrative Agent
Delaware
Secretary of State
12.18.17
11.14.17


12.08.17


11.14.22
20177550017


20178145304
all assets of Debtor


amendment debtor change:
SBOF II (EADS) Holdings, LLC
FCX-Eads Blocker 2 Corp. *
Bank of Montreal, as Administrative Agent
Delaware
Secretary of State
12.18.17
11.14.17


12.08.17


11.14.22
20177550025


20178145288
all assets of debtor


amendment debtor change:
CAPSTREET - EADS BLOCKER CORP.
Hughes Machinery Company*
Bank of Montreal, as Administrative Agent
Missouri
Secretary of State
12.22.17
10.16.12


06.08.17
10.16.22
1210181404919


1706088928431
all assets


continuation
IPS Flow Control Corporation*
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162035745


20171590082
all assets


continuation
Instrumentation Service, Inc. *
Bank of Montreal, as Administrative Agent
Florida
Department of State
12.29.17
10.16.12


06.12.17
10.16.22
201207720796


201701489927
all assets


continuation
Integrated Plant Services, Inc.*
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162042497


20171590080
all assets


continuation
Integrated Plant Services, Inc.
Ohio Department of Taxation
Franklin County
Ohio
12.29.17
04.07.17
 
17JG011680
Sales Tax - $533.22 per note on summary, lien is still open
North Coast Instruments, Inc.*
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162035412


20171590084
all assets


continuation



S-10

--------------------------------------------------------------------------------




PROCESS CONTROL SERVICES, INC.
Bank of Montreal, as Administrative Agent
Michigan
Department of State
01.03.18
07.10.15
07.10.20
20150989095
all assets
Pump Energy, Inc.*
Bank of Montreal, as Administrative Agent
Delaware
Secretary of State
12.18.17
07.24.14
7.24.19
20142943546
all assets of Debtor
Pump Pro’s, Inc.*
Bank of Montreal, as Administrative Agent
Ohio
Secretary of State
12.26.17
10.16.12


06.08.17
10.16.22
OH00162041930


20171590086
all assets


continuation
R.L. Stone Company, Inc.
Deutsche Bank AG, Acting by and through New York Branch
Department of State New York
12.28.17
07.28.15
07.28.20
201507285834716
Accounts per Supplier Financing Agreement dated 7/28/15

*All filings listing Bank of Montreal, as Administrative Agent will be
terminated on the Closing Date following the closing of the FCX Acquisition.






S-11

--------------------------------------------------------------------------------





SCHEDULE 6.1


CORPORATE EXISTENCE; SUBSIDIARIES


SUBSIDIARY NAME
STATE OF INCORPORATION
OWNERSHIP
Applied Industrial Technologies, Inc.
Ohio
N/A (Borrower)
A&H Fluid Technologies, Inc. (f/k/a Air and Hydraulics Engineering,
Incorporated)
Alabama
100% Borrower
Air Draulics Engineering Co.
Tennessee
100% Borrower
Air-Hydraulic Systems, Inc.
Minnesota
100% Borrower
AIT Canada, ULC
Nova Scotia
100% Applied US, L.P.
AIT International Inc.
Ohio
100% Bearing Sales & Services Inc.
Applied Australia Holdings Pty Ltd.
Victoria, Australia
100% Bearing Sales & Services Inc.
Applied Canada Holdings, ULC
Nova Scotia
100% Applied Nova Scotia Company
Applied Fluid Power Holdings, LLC
Ohio
100% Applied Northern Holdings, ULC
Applied Industrial Technologies - CA LLC
Delaware
100% Borrower
Applied Industrial Technologies Canada, ULC
Nova Scotia
100% Applied Industrial Technologies, LP
Applied Industrial Technologies - Capital Inc.
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies - Dixie, Inc.
Tennessee
100% Borrower
Applied Industrial Technologies, LP
Ontario
99.99% Applied US, L.P.
0.01% AIT Canada, ULC
Applied Industrial Technologies Limited
New Zealand
100% Applied Australia Holdings Pty Ltd.
Applied Industrial Technologies -- PA LLC
Pennsylvania
100% Borrower
Applied Industrial Technologies - PACIFIC LLC
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies Pty Ltd.
Australia
100% Applied Australia Holdings Pty Ltd.
Applied Luxembourg, S.à.r.l.
Luxembourg
100% Bearing Sales & Services Inc.
Applied Maintenance Supplies & Solutions, LLC
Ohio
100% Borrower
Applied Mexico, S.A. de C.V.
Mexico
98.6% Applied Mexico Holdings, S.A. de C.V.
0.8% Bearings Pan American, Inc.
0.6% Sergio Nevarez
Applied Mexico Holdings, S.A. de C.V.
Mexico
99.99% Bearing Sales & Services Inc.
0.01% Bearings Pan American, Inc.
Applied Northern Holdings, ULC
Nova Scotia
100% Applied US, L.P.
Applied Nova Scotia Company
Nova Scotia
100% Applied Luxembourg, S.à.r.l.
Applied US, L.P.
Delaware
99.99% Applied Nova Scotia Company
0.01% Applied Canada Holdings, ULC
Applied US Energy, Inc.
Ohio
100% Borrower
AIT Holdings Corp.
Alberta
100% Applied Industrial Technologies, LP
Atlantic Fasteners Co., LLC
Ohio
100% Applied Maintenance Supplies & Resolutions, LLC
Baro Controls, Inc.
Texas
100% Baro Holdings, Inc.
Baro Controls-Golden Triangle, Inc.
Texas
100% Baro Controls, Inc.
Baro Holdings, Inc
Texas
100% FCX Performance, Inc.
Baro Process Products, Inc.
Texas
100% Baro Holdings, Inc.
Basin Engine & Pump, Inc.
Texas
100% FCX Performance, Inc.
Bay Advanced Technologies, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Bay Advanced Technologies Singapore Pte. Ltd.
Singapore
100% Bay Advanced Technologies, LLC



S-12

--------------------------------------------------------------------------------




BER International, Inc.
Barbados
100% Borrower
Bearings, Inc. [Dormant Subsidiary]
Tennessee
100% Borrower
Bearings Sales & Services Inc.
Washington
100% Applied Industrial Technologies - Dixie, Inc.
Bearings Pan American, Inc.
Ohio
100% Bearing Sales & Services Inc.
Carolina Fluid Components, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Corrosion Fluid Products Corp.
Michigan
100% FCX Performance, Inc.
Disenos Construcciones y Fabricaciones Hispanomericanas, S.A.
Mexico
99.9% Applied Mexico, S.A. de C.V.
0.1% Applied Mexico Holdings, S.A. de C.V
DTS Fluid Power, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Eads Distribution, LLC
Delaware
92.43% FCX Performance, Inc.
6.16% FCX-Eads Blocker 2 Corp
1.41% FCX-Eads Blocker 1, LLC
ESI Acquisition Corporation (dba Engineered Sales, Inc.)
Ohio
100% Borrower
FCX Group GP, LLC
Delaware
100% Borrower
FCX Group Holdings, LP
Delaware
99.99% Borrower
0.01% FCX Group GP, LLC
FCX Holdings Corp.
Ohio
100% FCX Intermediate Holdings, LLC
FCX Intermediate Holdings, LLC
Delaware
100% FCX Group Holdings, LP
FCX Performance, Inc.
Ohio
100% FCX USA, Inc.
FCX Process Solutions, LLC
Ohio
100% FCX Performance, Inc.
FCX-Eads Blocker 1, LLC
Delaware
100% FCX Performance, Inc.
FCX-Eads Blocker 2 Corp.
Delaware
100% FCX Performance, Inc.
FCX USA, Inc.
Ohio
100% FCX Holdings Corp
FluidTech, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HUB Industrial Supply, LLC
Ohio
100% Applied Maintenance Supplies & Solutions, LLC
Hughes Machinery Company
Missouri
100% IPS Flow Control Corporation
HydroAir Hughes, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HyQuip, LLC [Excluded Subsidiary]
Ohio
100% Applied Fluid Power Holdings, LLC
Instrumentation Services, Inc.
Florida
100% FCX Performance, Inc.
Integrated Plant Services, Inc.
Ohio
100% FCX Performance, Inc.
IPS Flow Control Corporation
Ohio
100% FCX Performance, Inc.
Knox Oil Field Supply, Inc.
Texas
100% Borrower
North Coast Instruments, Inc.
Ohio
100% FCX Performance, Inc.
Power Plant Equipment Co.
Kansas
100% Hughes Machinery Company
Power Systems, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Process Control Services, Inc.
Michigan
100% FCX Performance, Inc.
Pump Energy, Inc.
Delaware
100% FCX Performance, Inc.
Pump Pro’s, Inc.
Ohio
100% FCX Performance, Inc.
R.L. Stone Company, Inc.
New York
100% FCX Performance, Inc.
Rafael Benitez Carrillo, Inc.
Puerto Rico
100% Borrower
Rodensa Mexico S.A. de C.V.
Mexico
99% Applied Mexico Holdings, S.A. de C.V
1% Applied Mexico, S.A. de C.V.
S. G. Morris Co., LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Seals Unlimited (1976) Incorporated
Ontario
100% Seals Unlimited Holding Co., Inc.
Seals Unlimited Holding Co., Inc.
Ontario
100% Applied Industrial Technologies, LP
Sentinel Fluid Controls, LLC [Excluded Subsidiary]
Ohio
100% Borrower
Spencer Fluid Power, Inc.
Ohio
100% Borrower



S-13

--------------------------------------------------------------------------------




Texas Oilpatch Services, LLC [Excluded Subsidiary]
Ohio
100% Borrower
VYCMEX Mexico, S.A. de C.V.
Mexico
99.9% Bearings Pan American, Inc.
0.1% Applied Mexico Holdings, S.A. de C.V.







S-14

--------------------------------------------------------------------------------





SCHEDULE 6.4


LITIGATION AND ADMINISTRATIVE PROCEEDINGS




None.




S-15

--------------------------------------------------------------------------------





SCHEDULE 6.10


EMPLOYEE BENEFIT PLANS




Applied Industrial Technologies, Inc. Retirement Plan (PN: 003)


Detroit Ball Bearing Company Union Employees’ Retirement Plan (PN: 001)


Applied Industrial Technologies Life, AD&D & Disability Plan   Plan 502


Applied Industrial Technologies Comprehensive Health Care Plan   Plan 503


FCX Performance Inc. 401(k) Savings Plan, administered by Fidelity Investments


The Eads Company 401(k) Employee Savings Plan administered by John Hancock
Retirement Plan Services


FCX Performance Accident, Hospitalization and Critical Illness Plans,
administered by Aetna


FCX Performance Health, Vision and Dental Flexible Benefit Plans, administered
by UMR


FCX Performance Pharmacy Plan administered by CVS/Caremark


FCX Performance Group Life and Accidental Death and Dismemberment Plan,
administered by Aetna


FCX Performance Teladoc Program administered by Teladoc/UMR


FCX Performance Short and Long Term Disability Plans, administered by Aetna


Basin Engine & Pump Company Flexible Benefit Plan is managed by Blue Cross/Blue
Shield of Texas


Basin Engine & Pump Simple IRA




S-16

--------------------------------------------------------------------------------









SCHEDULE 6.15


MATERIAL AGREEMENTS


$220,000,000 Private Shelf Agreement, dated as of November 27, 1996, between
Applied Industrial Technologies, Inc. and Prudential Investment Management, Inc.
(as assignee of The Prudential Insurance Company of America), as amended through
January 31, 2018. Currently outstanding under this facility: (a) 3.19% Series C
Senior Notes due July 1, 2022 in the aggregate amount of $120,000,000 (July 1,
2014), and (b) 3.21% Series D Senior Notes due October 31, 2023 in the aggregate
amount of $50,000,000 (October 30, 2014).






S-17

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
$___________                                Cleveland, Ohio
___________ ___, 20__
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of _________ (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND
00/100    ................................................................DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United
States.


As used herein, “Credit Agreement” means the Credit Agreement dated as of
January 31, 2018, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.




E-1

--------------------------------------------------------------------------------




This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
Name:
Title:













E-2

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF
SWING LINE NOTE


$25,000,000                                    Cleveland, Ohio
_____________ ___, 20__


FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114‑1306 the principal sum of


TWENTY-FIVE MILLION AND
00/100.......................................................................DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States on the earlier of the last day of the
Commitment Period, as defined in the Credit Agreement, or, with respect to each
Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Credit Agreement dated as of
January 31, 2018, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the


E-3

--------------------------------------------------------------------------------




undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
Name:
Title:











E-4

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF
TERM NOTE
$____________                                Cleveland, Ohio
___________ ___, 20__
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay to the order of _________
(“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND
00/100.....................................................DOLLARS


in lawful money of the United States in consecutive principal payments as set
forth in the Credit Agreement (as hereinafter defined).


As used herein, “Credit Agreement” means the Credit Agreement dated as of
January 31, 2018, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the


E-5

--------------------------------------------------------------------------------




undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
Name:
Title:







E-6

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF
NOTICE OF LOAN


_______________________, 20____


KeyBank National Association, as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Bank


Ladies and Gentlemen:


The undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an Ohio corporation (the
“Borrower”), refers to the Credit Agreement, dated as of January 31, 2018 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.6 of the Credit Agreement that the Borrower hereby requests [a Loan
(the “Proposed Loan”)][an interest change with respect to a portion of a Term
Loan (the “Term Loan Interest Change”)], and in connection therewith sets forth
below the information relating to the [Proposed Loan][Term Loan Interest Change]
as required by Section 2.6 of the Credit Agreement:


(a)
The Business Day of the [Proposed Loan][Term Loan Interest Change] is
__________, 20__.



(b)
The amount of the [Proposed Loan][Term Loan Interest Change] is
$_______________.



(c)    The [Proposed Loan is to be][Term Loan Interest Change is for]:
a Revolving Loan ____ / the Term Loan ___.
(Check one.)


(d)
The [Proposed Loan][Term Loan Interest Change] is to be a Base Rate Loan ___/
Eurodollar Loan ___ / Swing Loan_____.

(Check one.)


(e)
If the [Proposed Loan][Term Loan Interest Change] is a Eurodollar Loan, the
Interest Period requested is one month ___, two months ___, three months ___,
six months ____.

(Check one.)


    


E-7

--------------------------------------------------------------------------------




The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:


(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the [Proposed Loan][Term Loan
Interest Change] and the application of the proceeds therefrom, as though made
on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and


(iii)    the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
Name:
Title:









E-8

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected President or Chief Financial Officer of Applied
Industrial Technologies, Inc., an Ohio corporation (the “Borrower”);


(2)    I am familiar with the terms of that certain Credit Agreement, dated as
of January 31, 2018, among the Borrower, the lenders party thereto (together
with their respective successors and assigns, collectively, the “Lenders”), as
defined in the Credit Agreement, and KeyBank National Association, as the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof (except for those representations and warranties that
relate to a specific date); and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
Name:
Title:









E-9

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in Section 1 below ([the][each, an]
“Assignor”) and [the][each] 2 Assignee identified in Section 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment Agreement as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable [law][Law], all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to subpart (a) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to subparts (a)
and (b) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by [the][any] Assignor.


________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


E-10

--------------------------------------------------------------------------------






1.    Assignor[s]:    ______________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    Applied Industrial Technologies, Inc., an Ohio corporation


4.
Administrative Agent:    KeyBank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    The $1,030,000,000 Credit Agreement dated as of January
31, 2018 among the Borrower, the Lenders parties thereto, KeyBank National
Association, as Administrative Agent.



6.     Assigned Interest[s]:


Assignor[s]
Assignee[s]
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans 5
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    ______________] 6 


8.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




[Remainder of page intentionally left blank.]
    


____________________________
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.




E-11

--------------------------------------------------------------------------------








The terms set forth in this Assignment Agreement are hereby agreed to:




 
ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:
   Title:


[NAME OF ASSIGNOR]




By:
   Title:
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]




By: 
   Title:




[NAME OF ASSIGNEE]




By: 
   Title:
Consented to and Accepted:


KEYBANK NATIONAL ASSOCIATION, as
  Administrative Agent


By:
  Title:


Consented to:


APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:
  Title:
 



E-12

--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.




E-13

--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.7 Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of Ohio, without regard to conflicts of laws provisions.




















































________________________________
7 The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:
“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”


E-14

--------------------------------------------------------------------------------









EXHIBIT G-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit Agreement, dated as of January
31, 2018 (the “Credit Agreement”), among Applied Industrial Technologies, Inc.,
an Ohio corporation (the “Borrower”), the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






E-15

--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit Agreement, dated as of January
31, 2018 (the “Credit Agreement”), among Applied Industrial Technologies, Inc.,
an Ohio corporation (the “Borrower”), the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






E-16

--------------------------------------------------------------------------------





EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit Agreement, dated as of January
31, 201 (the “Credit Agreement”), among Applied Industrial Technologies, Inc.,
an Ohio corporation (the “Borrower”), the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






E-17

--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Credit Agreement, dated as of January
31, 2018 (the “Credit Agreement”), among Applied Industrial Technologies, Inc.,
an Ohio corporation (the “Borrower”), the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




E-18